Exhibit 10.1

FINAL VERSION

 

 

 

BUSINESS TRANSFER AGREEMENT

by and among

MAGNACHIP SEMICONDUCTOR S.A.

MAGNACHIP SEMICONDUCTOR, LTD.

and

MAGNUS SEMICONDUCTOR, LLC

 

 

Dated as of March 31, 2020

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

 

DEFINITIONS

     1  

    Section 1.1

 

Definitions

     1  

    Section 1.2

 

Other Defined Terms

     10  

ARTICLE II

 

PURCHASE AND SALE

     13  

    Section 2.1

 

Purchased Assets

     13  

    Section 2.2

 

Excluded Assets

     14  

    Section 2.3

 

Assumed Liabilities

     15  

    Section 2.4

 

Excluded Liabilities

     16  

    Section 2.5

 

Purchase Price; Pre-Closing Statement

     17  

    Section 2.6

 

Purchase Price Adjustment

     17  

    Section 2.7

 

Purchase Price Allocation

     19  

    Section 2.8

 

Non-Assignable Assets

     19  

ARTICLE III

 

CLOSING

     21  

    Section 3.1

 

The Closing

     21  

    Section 3.2

 

Closing Deliveries.

     21  

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE SELLER

     23  

    Section 4.1

 

Organization and Power

     23  

    Section 4.2

 

Foreign Qualifications

     24  

    Section 4.3

 

Corporate Authorization

     24  

    Section 4.4

 

Enforceability

     24  

    Section 4.5

 

Governmental Authorizations

     24  

    Section 4.6

 

Non-Contravention

     24  

    Section 4.7

 

Financial Statements

     25  

    Section 4.8

 

Liabilities

     25  

    Section 4.9

 

Absence of Certain Changes

     25  

    Section 4.10

 

Litigation

     26  

    Section 4.11

 

Entire Business; Sufficiency of Assets

     26  

    Section 4.12

 

Material Contracts

     26  

    Section 4.13

 

Employees and Employee Benefit Plans

     28  

    Section 4.14

 

Taxes

     29  

    Section 4.15

 

Environmental Matters

     30  

    Section 4.16

 

Intellectual Property

     31  

    Section 4.17

 

Real Property

     32  

 

i



--------------------------------------------------------------------------------

    Section 4.18

 

Permits; Compliance with Law

     33  

    Section 4.19

 

Transaction with Affiliates

     33  

    Section 4.20

 

Brokers

     34  

    Section 4.21

 

Customers and Suppliers

     34  

    Section 4.22

 

Product Returns and Warranties

     34  

    Section 4.23

 

Inventory

     35  

    Section 4.24

 

Title

     35  

    Section 4.25

 

Insurance

     35  

    Section 4.26

 

Preferences; Solvency

     35  

    Section 4.27

 

Disclosure

     35  

    Section 4.28

 

Buyer Escrow Agreement

     36  

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF THE BUYER

     36  

    Section 5.1

 

Organization and Power

     36  

    Section 5.2

 

Corporate Authorization; Enforceability

     36  

    Section 5.3

 

Governmental Authorizations

     36  

    Section 5.4

 

Non-Contravention

     36  

    Section 5.5

 

Sufficient Funds

     37  

    Section 5.6

 

Litigation

     37  

    Section 5.7

 

No Regulatory Impediment

     37  

    Section 5.8

 

Brokers

     37  

    Section 5.9

 

Independent Investigation

     38  

ARTICLE VI

 

PRE-CLOSING COVENANTS

     38  

    Section 6.1

 

Conduct of the Business

     38  

    Section 6.2

 

Conduct of Business of the Buyer/Seller

     41  

    Section 6.3

 

Access to Information; Confidentiality

     41  

    Section 6.4

 

Contact with Customers, Suppliers and Other Business Relations

     42  

    Section 6.5

 

Reasonable Best Efforts; Consents; Filings; Further Action

     43  

    Section 6.6

 

Public Announcements

     44  

    Section 6.7

 

Notice of Certain Events

     44  

    Section 6.8

 

Exclusivity

     45  

    Section 6.9

 

Deposits; Escrow Agreement; Factory (Kun) Mortgage

     45  

    Section 6.10

 

IT Separation

     48  

ARTICLE VII

 

OTHER COVENANTS AND AGREEMENTS

     50  

    Section 7.1

 

Certain Payments or Instruments Received from Third Parties

     50  

 

ii



--------------------------------------------------------------------------------

    Section 7.2

 

Use of Name and Trademarks

     50  

    Section 7.3

 

Wrong Pocket Assets

     50  

    Section 7.4

 

Non-Solicitation

     50  

    Section 7.5

 

Access to Information

     51  

    Section 7.6

 

Retention of Records

     51  

    Section 7.7

 

Ownership of Information; Confidentiality

     51  

    Section 7.8

 

Transfer Taxes

     52  

    Section 7.9

 

No Restriction on Operation of Businesses of Seller and its Affiliates

     53  

    Section 7.10

 

Trade Payables; Post-Closing Contracts and Receivables

     53  

    Section 7.11

 

Non-Competition

     53  

ARTICLE VIII

 

EMPLOYEE MATTERS

     54  

    Section 8.1

 

Transfer of Business Employees

     54  

    Section 8.2

 

Employment Guarantee

     54  

ARTICLE IX

 

CONDITIONS

     55  

    Section 9.1

 

Conditions to Each Party’s Obligations to Close

     55  

    Section 9.2

 

Conditions to Obligations of the Buyer

     55  

    Section 9.3

 

Conditions to Obligation of the Seller

     56  

    Section 9.4

 

Frustration of Closing Conditions

     56  

ARTICLE X

 

TERMINATION

     56  

    Section 10.1

 

Termination by Mutual Consent

     56  

    Section 10.2

 

Termination by Either the Seller or the Buyer

     56  

    Section 10.3

 

Termination by the Buyer

     57  

    Section 10.4

 

Termination by the Seller

     57  

    Section 10.5

 

Effect of Termination

     58  

    Section 10.6

 

Buyer Termination Fee; Seller Termination Fee

     58  

ARTICLE XI

 

W&I INSURANCE POLICY AND INDEMNIFICATION

     60  

    Section 11.1

 

Insured Claim and W&I Insurance Policy

     60  

    Section 11.2

 

Indemnification

     61  

    Section 11.3

 

Survival of Representations, Warranties and Covenants

     61  

    Section 11.4

 

Limitations

     62  

    Section 11.5

 

Claims for Indemnification

     63  

    Section 11.6

 

Payment of Claims

     63  

    Section 11.7

 

Exclusive Remedy

     64  

 

iii



--------------------------------------------------------------------------------

ARTICLE XII

 

MISCELLANEOUS

     64  

    Section 12.1

 

Fees and Expenses

     64  

    Section 12.2

 

Governing Law

     64  

    Section 12.3

 

Arbitration If Closing Not Completed.

     64  

    Section 12.4

 

Litigation on Claims After Closing.

     65  

    Section 12.5

 

Notices.

     65  

    Section 12.6

 

Amendment

     66  

    Section 12.7

 

Extension; Waiver

     66  

    Section 12.8

 

Entire Agreement

     67  

    Section 12.9

 

No Third-Party Beneficiaries

     67  

    Section 12.10

 

Severability

     67  

    Section 12.11

 

Rules of Construction

     68  

    Section 12.12

 

Assignment

     68  

    Section 12.13

 

Specific Performance

     68  

    Section 12.14

 

Counterparts; Effectiveness

     69  

    Section 12.15

 

Interpretation

     69  

Exhibits

Exhibit A – Subsidiary Transferors

Exhibit B – Balance Sheet Rules

Exhibit C – Bill of Sale and Assignment and Assumption Agreement

Exhibit D – Current Assets and Current Liabilities

Exhibit E – Intellectual Property Assignment Agreement

Exhibit F – Patent Cross-License Agreement

Exhibit G-1 – Transition Services Agreement (Buyer to MSK)

Exhibit G-2 – Transition Services Agreement (MSK to Buyer)

Exhibit H-1 – Foundry Services Agreement (Buyer to MSK)

Exhibit H-2 – Foundry Services Agreement (MSK to Buyer)

Exhibit I – Buyer Escrow Agreement

Exhibit J – Lease Agreement for R Building

 

iv



--------------------------------------------------------------------------------

Exhibit K – Epitaxy Wafer Service Agreement

Exhibit L – Transitional Trademark License Agreement

Exhibit M – W&I Insurance Policy

Exhibit N – Trade Payables

Exhibit O – Material Business IT Systems

Exhibit P – Factory (Kun) Mortgage Agreement

Disclosure Letters

Seller Disclosure Letter

 

v



--------------------------------------------------------------------------------

BUSINESS TRANSFER AGREEMENT

BUSINESS TRANSFER AGREEMENT, dated as of March 31, 2020 (this “Agreement”), by
and among Magnus Semiconductor, LLC, a Korean limited liability company (the
“Buyer”), and MagnaChip Semiconductor S.A., a Luxembourg société anonyme (the
“Seller”) and MagnaChip Semiconductor, Ltd., a Korean limited liability company
and a wholly-owned Subsidiary of the Seller (“MSK”).

RECITALS

WHEREAS, MSK and the other wholly owned Subsidiaries of the Seller listed on
Exhibit A (each of MSK and such other Subsidiaries, a “Subsidiary Transferor”
and collectively, the “Subsidiary Transferors”) are engaged in, among other
things, the Business; and

WHEREAS, the Seller and MSK desire to sell, directly and through the Subsidiary
Transferors, to the Buyer, and the Buyer desires to purchase from MSK and the
other Subsidiary Transferors, certain assets constituting the Business, and the
Buyer desires to acquire such assets and to assume certain liabilities related
to the Business, in each case upon the terms and conditions contained in this
Agreement (the “Transaction”).

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements set forth herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties to this Agreement, intending to be legally bound, agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1    Definitions. As used in this Agreement, the following terms have
the following meanings:

(a)    “Accounting Methodology” means the agreed upon accounting principles,
methods and/or practices utilized in preparing the Business Balance Sheet,
applied on a consistent basis.

(b)    “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by or is under common control
with, such first Person; provided, that, neither any Person that owns equity
securities of MagnaChip Semiconductor Corporation, a Delaware corporation and
the ultimate parent of the Seller (“MagnaChip ListCo”), nor any Affiliate of
such Person shall be deemed to be an Affiliate of the Seller solely by virtue of
such Person’s ownership of equity securities of MagnaChip ListCo. For the
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlling,” “controlled by” and “under common control with”), when
used with respect to any Person, means possession of the power to direct or
cause the direction of the management or policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise.



--------------------------------------------------------------------------------

(c)    “Ancillary Agreements” means each of (i) the Bill of Sale and Assignment
and Assumption Agreement; (ii) the Intellectual Property Assignment Agreement;
(iii) the Patent Cross-License Agreement, (iv) the Transition Services
Agreements, (v) the Foundry Services Agreement (Buyer to MSK), (vi) the Foundry
Services Agreement (MSK to Buyer), (vii) the Buyer Escrow Agreement, (viii) the
Lease Agreement for R Building, (ix) the Epitaxy Wafer Service Agreement,
(x) the Transitional Trademark License Agreement, (xi) Factory (Kun) Mortgage
Agreement, and (xii) any other deeds, conveyances, bills of sale, notice of
assignments, assurances and other instruments and documents necessary to effect
the sale, conveyance, and transfer of the Purchased Assets to the Buyer.

(d)    “Applicable Exchange” means the New York Stock Exchange or the Korea
Exchange, as applicable.

(e)    “Balance Sheet Date” means September 30, 2019.

(f)    “Balance Sheet Rules” means, collectively, the Accounting Methodology and
the rules set forth on Exhibit B; provided that in the event of any conflict
between the Accounting Methodology and the agreed upon rules set forth on
Exhibit B, the agreed upon rules set forth on Exhibit B shall govern.

(g)    “Bill of Sale and Assignment and Assumption Agreement” means a bill of
sale and assignment and assumption agreement, with respect to the Purchased
Assets and the Assumed Liabilities of the Subsidiary Transferors, in
substantially the form attached hereto as Exhibit C.

(h)    “Business” means the business of providing Foundry Services, which
business is primarily conducted at the fabrication facility located in Cheongju,
Korea known as “Fab 4”, as presently conducted by the Subsidiary Transferors.
For the avoidance of doubt, “Business” includes Foundry Services conducted at
the fabrication facility located in Gumi, Korea known as “Fab 3” but does not
include Fab 3 or the business conducted by the Seller’s Standard Products Group.

(i)    “Business Day” means any day other than Saturday, Sunday or a day on
which commercial banks in New York, New York or Seoul, Korea are authorized or
required by Law to close.

(j)    “Business Employee” means any employee of one of the Subsidiary
Transferors who primarily performs his or her services for, or with respect to,
the Business as of the Closing Date (including any employees on a Permitted
Leave).

(k)    “Business Material Adverse Effect” means any event, occurrence, fact,
condition or change that, individually or in the aggregate, (x) has, or would
reasonably be expected to have, a material adverse effect on the business,
assets, results of operations or condition (financial or otherwise) of the
Business, Purchased Assets or Assumed Liabilities, taken as a whole, or (y) has
materially impaired or delayed, or would reasonably be expected to materially
impair or delay, the ability of the Seller and MSK to consummate the
Transaction; provided, that the term “Business Material Adverse Effect” shall
not include any such effect relating to

 

2



--------------------------------------------------------------------------------

or arising from (i) any national, international or any foreign or domestic
regional economic, financial, social or political conditions (including changes
therein) or events in general, including any epidemic, plague, pandemic or other
outbreak of illness or other public health event, (ii) changes in any financial,
debt, credit, capital or banking markets or conditions (including any disruption
thereof), (iii) changes in currency or exchange rates, (iv) changes in the
industries in which the Business operates or general or seasonal fluctuations in
the Business, (v) any change in, or failure of the Seller, any of the Subsidiary
Transferors or the Business to meet, or the publication of any report regarding,
any internal or public projections, forecasts, budgets or estimates of or
relating to the Business for any period (it being understood that the underlying
causes of such decline or failure may, if they are not otherwise excluded from
the definition of Business Material Adverse Effect, be taken into account in
determining whether a Business Material Adverse Effect has occurred), (vi) the
occurrence, escalation, outbreak or worsening of any hostilities, war, police
action, acts of terrorism or military conflicts, whether or not pursuant to the
declaration of an emergency or war, (vii) the existence, occurrence or
continuation of any earthquakes, floods, hurricanes, tropical storms, fires or
other natural disasters, (viii) the execution, announcement, performance or
existence of this Agreement, the identity of the parties hereto or any of their
respective Affiliates or Representatives, the taking or not taking of any action
to the extent required by this Agreement or the pendency or contemplated
consummation of the Transaction or the other transactions contemplated by this
Agreement, including the taking or not taking of any action in connection with
the IT Separation or any failure to complete the IT Separation prior to the
Closing, (ix) compliance by the Seller and its Subsidiaries with the terms of
this Agreement, including the failure to take any action restricted by this
Agreement, (x) any actions taken, or not taken, with the consent, waiver or at
the request (each in writing) of the Buyer or any action taken to the extent
expressly permitted by this Agreement (including Section 6.5), (xi) any actions
taken by the Buyer, its Affiliates or any of their respective representatives or
financing sources after the date hereof, and/or (xii) any effect that is cured
by the Seller prior to the termination of this Agreement, except, in the case of
sub-clauses (i), (ii), (iii), (iv), (vi) or (vii), to the extent any such effect
has a disproportionate adverse impact on the Business, taken as a whole,
relative to other similarly situated Persons in the industries in which the
Business operates; provided, further, that with respect to references to
Business Material Adverse Effect in the representations and warranties set forth
in Section 4.5 and Section 4.6, the exceptions set forth in sub-clauses
(viii) and (ix) shall not apply.

(l)    “Business Product” means any current product or service made and sold by
the Business.

(m)    “Buyer Material Adverse Effect” means any event, circumstance,
development, change or effect that, individually or in the aggregate, has
materially impaired or delayed, or would reasonably be expected to materially
impair or delay, the ability of the Buyer to consummate the Transaction.

(n)    “Buyer Related Party” means (i) the Buyer or (ii) any of its Affiliates.

(o)    “Closing Working Capital” means the Working Capital as of 12:01 a.m. in
Seoul, Korea on the Closing Date, rounded up to millions of KRW.

 

3



--------------------------------------------------------------------------------

(p)    “Code” means the United States Internal Revenue Code of 1986.

(q)    “Contract” means any contract, agreement, indenture, note, bond, loan,
lease, sublease, conditional sales contract, mortgage, license, sublicense,
obligation, promise, undertaking, commitment or other binding arrangement (in
each case, whether written or oral).

(r)    “Current Assets” means as of any date of determination hereunder, the
current assets of the Business, which current assets shall include only the line
items set forth on Exhibit D under the heading “Current Assets” and no other
assets, except as set forth in Exhibit B.

(s)    “Current Liabilities” means, as of any date of determination hereunder,
the current liabilities of the Business, which current liabilities shall include
only the line items set forth on Exhibit D under the heading “Current
Liabilities” and no other liabilities, except as set forth in Exhibit B.

(t)    “Daily Exchange Rate” means the USD to KRW (or vice versa as the case may
be) exchange rate published at 2:00 PM (Seoul time) on the website of BFIX:
Bloomberg FX Fixings (or its successor institution) on a given day.

(u)    “Enforceability Exceptions” means (i) any applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar Laws
of general applicability affecting creditors’ rights generally and (ii) general
principles of equity.

(v)    “Environmental Law” means any national, provincial, regional, federal,
state, municipal or local Law of the Governmental Authority with regards to the
protection, investigation or restoration of the environment (including natural
resources), including the manufacture, processing, distribution, use,
generation, treatment, storage, handling, presence, disposal, transportation,
release or management of the Hazardous Substances, including but not limited to,
the “Act on Allocation and Trading of Greenhouse Gas Emissions Allowances”, the
“Chemicals Contract Act”, and the “Act on Remediation and Compensation for
Damages arising from Environmental Contamination”, in each case as in effect
from time to time on or prior to the Closing.

(w)    “Epitaxy Wafer Service Agreement” means that certain epitaxy wafer
service agreement in substantially the form attached hereto as Exhibit K.

(x)    “Final Working Capital” means the Closing Working Capital as finally
agreed or determined in accordance with Section 2.6.

(y)    “Foundry Services” means semiconductor manufacturing services provided by
a foundry company to its third-party customers on the manufacture of discrete
semiconductors, integrated circuits or other semiconductors (including
microelectromechanical systems (MEMS), image sensors, etc.) designed by such
customers.

 

4



--------------------------------------------------------------------------------

(z)    “Foundry Services Agreement (Buyer to MSK)” means that certain foundry
services agreement in substantially the form attached hereto as Exhibit H-1.

(aa)    “Foundry Services Agreement (MSK to Buyer)” means that certain foundry
services agreement in substantially the form attached hereto as Exhibit H-2.

(bb)    “Governmental Authority” means: any federal, state, local, municipal,
foreign or international government or governmental authority,
quasi-governmental entity of any kind, regulatory or administrative agency,
governmental commission, department, board, bureau, agency or instrumentality,
court, tribunal, arbitrator or arbitral body (public or private), in each case,
to the extent that the rules, regulations or orders of such organization or
authority have the force of Law.

(cc)    “Hazardous Substance” means: any material that is regulated under any
Environmental Law as or is defined pursuant to any Environmental Law to be
“hazardous”, “toxic”, a “contaminant”, a “pollutant”, or Korean words with
similar or equivalent meaning.

(dd)    “Indemnified Loss” means any Loss incurred as a result of (i) any
inaccuracy in or breach of any Indemnified Warranty by the Seller, (ii) any
breach of, or failure by the Seller or MSK to perform any of their respective
covenants in Article VI, Article VII and Article VIII, or (iii) any Excluded
Liability.

(ee)    “Indemnified Party” means any Seller Indemnified Party or any Buyer
Indemnified Party, as the case may be.

(ff)    “Indemnifying Party” means any Person from which an Indemnified Party is
seeking indemnification pursuant to the provisions of this Agreement.

(gg)    “Indemnified Warranty” means any representation or warranty of the
Seller in Section 4.15(b) or Section 4.22 of this Agreement.

(hh)    “Intellectual Property” means any and all rights in, arising out of, or
associated with any intellectual property and proprietary rights in any
jurisdictions throughout the world, including: (i) patents, pending and unfiled
patent applications (whether provisional or non-provisional), including
divisionals, continuations, continuations-in-part, substitutions, reissues,
reexaminations, extensions, or restorations of any of the foregoing, and other
Governmental Authority-issued indicia of invention ownership (including
certificates of invention, petty patents, and patent utility models)
(“Patents”), (ii) trademarks or service marks, brands, certification marks,
logos, internet domain names, trade dress, trade names, and other similar
indicia or source of origin, together with the goodwill connected with the use
of and symbolized by, and all registrations, applications for registration, and
renewals of, any of the foregoing (“Trademarks”), (iii) copyrights and works of
authorship, whether or not copyrightable and all registrations, applications for
registration (including design rights), and renewals of any of the foregoing
(“Copyrights”), (iv) Rights in software programs and computer and electronic
data

 

5



--------------------------------------------------------------------------------

processing programs, including source code, object code and related
documentation and specifications (“Software”), and (v) trade secrets,
confidential and proprietary information and Know-How, whether or not reduced to
practice.

(ii)    “Intellectual Property Assignment Agreement” means that certain
intellectual property assignment agreement in substantially the form attached
hereto as Exhibit E.

(jj)    “IP License” means any Contract between any Subsidiary Transferor and a
third party, the principal purpose of which is to grant a license to
Intellectual Property.

(kk)    “Know-How” means any and all know-how, technology, processes, technical
information, design, chip layout, data, formulae, documentation, drawings,
plans, specifications, formulations, methods, procedures and reports, and other
general and specific knowledge, experience, techniques and information, in any
forms or media.

(ll)    “Knowledge” means, when used with respect to the Seller, the actual
knowledge of, the Persons set forth in Section 1.1(ll)(A) of the Seller
Disclosure Letter, after reasonable inquiry of such Person’s respective
subordinates who directly report to such Person, including those set forth in
Section 1.1(ll)(B) of the Seller Disclosure Letter who are reasonably expected
to have knowledge of the relevant inquiry.

(mm)    “Korea” means the Republic of Korea.

(nn)    “KRW” means the official currency of Korea. Whenever conversion between
KRW to USD is necessary for the implementation of any terms or conditions under
this Agreement, such conversion shall be made at the exchange rate equal to the
Daily Exchange Rate.

(oo)    “Labor Agreement” means the labor agreement ( LOGO [g908763g82e27.jpg] )
which is part of the ancillary agreement to the collective bargaining agreement
entered into between MSK and MagnaChip Semiconductor Labor Union.

(pp)    “Law” means any law, statute, ordinance, code, regulation, rule or other
requirement of any Governmental Authority, and any Orders.

(qq)    “Lease Agreement for R Building” means that certain lease agreement for
R Building in substantially the form attached hereto as Exhibit J.

(rr)    “Leased Real Property” means all Real Property leased, subleased or
licensed by any Subsidiary Transferor as lessee, sub-lessee or licensee pursuant
to the Real Property Leases.

(ss)    “Liabilities” means liabilities, obligations or commitments of any kind
whatsoever, whether known, asserted, accrued, contingent, absolute, inchoate or
otherwise.

(tt)    “Liens” means any mortgages, liens (statutory or other), pledges,
security interests, claims, options, rights of first offer or refusal, charges
or other title defects or encumbrances of any kind, including any restrictions
on use, voting, transfer, receipt of income or exercise in respect of any
property or asset.

 

6



--------------------------------------------------------------------------------

(uu)    “Losses” means any and all damages, fines, fees, penalties,
deficiencies, liabilities, claims, losses (including loss of value), demands,
judgments, settlements, actions, obligations and costs and expenses (including
interest, court costs of attorneys, accountants and other experts or other
expenses of litigation or other proceedings or of any claim, default or
assessment).

(vv)    “Multiemployer Plan” means (i) a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA and (ii) any other employee pension, health,
welfare or other benefit plan which is sponsored or maintained by any Person
other than the Seller or any of its Affiliates and to which the Seller or any of
its Affiliates contributes or is required to contribute pursuant to the terms of
a collective bargaining agreement or other Contract with any Union.

(ww)    “Non-Indemnified Claim” means any claim in relation to any inaccuracy in
or breach of any Non-Indemnified Warranty.

(xx)    “Non-Indemnified Warranty” means any representation or warranty of the
Seller in Article IV of this Agreement other than an Indemnified Warranty.

(yy)     “Orders” means any orders, decisions, judgments, writs, injunctions,
decrees, awards or other determination of any Governmental Authority, whether
temporary, preliminary or permanent.

(zz)    “Other Businesses” means all the businesses conducted immediately before
the Closing by the Seller, the Subsidiary Transferors and their Affiliates, in
each case that are not included in the Business. For the avoidance of doubt,
Other Businesses include the U.S. operations of Foundry Services Group (as such
term is defined under the Seller SEC Reports) comprising of sales and marketing
offices and all related U.S. based employees and assets.

(aaa)    “Owned Real Property” means any Real Property owned in fee simple (or
local equivalent) by any Subsidiary Transferor.

(bbb)    “Patent Cross-License Agreement” means that certain patent
cross-license agreement in substantially the form attached hereto as Exhibit F.

(ccc)    “Permitted Leave” means any leave due to short-term disability,
vacation, sick day, bereavement, jury duty, long-term disability, family or
medical leave, maternity or paternity leave, military leave, or any other leave
of absence that has been permitted by the Seller or any of its Subsidiaries in
accordance with all applicable Laws relating to employment and employment
practices, including the Labor Standards Act.

(ddd)    “Permitted Lien” shall mean (i) any Lien for Taxes which are not yet
due or payable or which are being contested in good faith, (ii) such
non-monetary Liens or other imperfections or defects of title, if any, that do
not materially interfere with the use of the property in question as currently
used or the

 

7



--------------------------------------------------------------------------------

Business as currently operated, (iii) Liens imposed or promulgated by
Governmental Authority with respect to Real Property and improvements that do
not materially interfere with the use of the property in question as currently
used or the Business as currently operated, including zoning or land use
regulations and requirements of the industrial park where Fab 4 is located,
(iv) Liens disclosed in the Business Balance Sheet, (v) mechanics’, carriers’,
workmen’s, repairmen’s and similar Liens incurred in the ordinary course of
business (consistent with past practice) for amounts not yet due or which are
being contested in good faith, (vi) any right, title or interest of any licensor
with respect to any licensed rights of Intellectual Property granted in the
ordinary course of business, (vii) and any right, title or interest of a lessor,
sublessor or licensor under any of the Real Property Leases, (viii) in the case
of the Leased Real Property, any Lien to which the fee simple (or local
equivalent) interests (or any superior leasehold interest) in the leased
premises is subject, (ix) any Liens in favor of a lessor, sublessor or licensor
under any of the Real Property Leases to secure unpaid rent, and (x) any Liens
in favor of a lessee, sublessee or licensee under any of the Real Property
Leases or capital lease to secure any security deposit (including chonse-keum)
or unpaid rent.

(eee)    “Person” means any natural person, corporation, company, partnership,
association, limited liability company, limited partnership, limited liability
partnership, trust or other legal entity or organization, including a
Governmental Authority.

(fff)    “Pre-Closing Contamination Liabilities” means all Losses asserted
against, resulting to, imposed on, or incurred by the Buyer or its Affiliates
arising from or related to any release of Hazardous Substance by MSK or its
Affiliates to any Owned Real Property or Leased Real Property prior to the
Closing Date but after the date when the prior business of MSK separated from SK
Hynix or its Affiliates.

(ggg)    “R Building” means that certain building as defined under the R
Building Lease Agreement.

(hhh)    “Registered” means, with respect to any Intellectual Property,
registered with, issued by or the subject of a pending application for
registration or issuance with any Governmental Authority.

(iii)    “Representatives” means, when used with respect to the Buyer or the
Seller, the directors, officers, employees, consultants, accountants, legal
counsel, investment bankers or other financial advisors, agents and other
representatives of the Buyer or the Seller, as applicable, and their respective
Subsidiaries.

(jjj)    “Required Regulatory Approvals” means those sanctions, rulings,
consents, authorizations, exemptions, clearances, written confirmations of no
intention to initiate Legal Actions and other approvals (including the lapse,
without objection, of a prescribed time under a Law that states that a
transaction may be implemented if a prescribed time lapses following the giving
of notice without an objection being made) of, or registrations, declarations,
notices or filings required to be made to or with, Governmental Authorities, as
set forth in Section 1.1(jjj) of the Seller Disclosure Letter.

 

8



--------------------------------------------------------------------------------

(kkk)     “Rights” means any rights, title, interest or benefit of whatever kind
or nature.

(lll)    “Seller Benefit Plan” means each material “employee benefit plan”
within the meaning of Section 3(3) of the Employee Retirement Income Security
Act of 1974 (“ERISA”), and each other material stock purchase, stock option,
severance, employment, consulting, change-of-control, bonus, incentive, deferred
compensation and other material benefit plan, agreement, program, policy or
commitment, whether or not subject to ERISA, (i) under which any current or
former Business Employee has any right to benefits and (ii) that is maintained,
sponsored or contributed to by the Seller, any Subsidiary Transferor or any
other Affiliate of the Seller, or to which the Seller, any Subsidiary Transferor
or any other Affiliate of the Seller makes or is required to make contributions
with respect to such Business Employees, other than any Multiemployer Plan. For
the avoidance of doubt, such “employee benefit plan” includes any of the
foregoing under the 2011 Equity Incentive Plan (as amended, and as defined under
the Seller SEC Reports).

(mmm)    “Seller Organizational Documents” means the certificate of
incorporation and bylaws (or the equivalent organizational documents) of the
Seller and Subsidiary Transferors as in effect on the date of this Agreement.

(nnn)    “Seller Related Parties” means (i) the Seller or (ii) any of its
Affiliates.

(ooo)    “Seller SEC Reports” means all forms, reports, schedules, statements
and other documents filed by any Affiliate of the Seller with the U.S.
Securities and Exchange Commission.

(ppp)    “Seller Trademarks” means the company names and Trademarks MagnaChip,
MagnaChip Semiconductor, and any Trademark or domain name translated,
transliterated, derived from or including the foregoing, including all
Trademarks and domain names incorporating MagnaChip.

(qqq)    “Subsidiary” means, when used with respect to any Person, any other
Person that such Person directly or indirectly owns or has the power to vote or
control more than 50% of the voting stock or other interests the holders of
which are generally entitled to vote for the election of the board of directors
or other applicable governing body of such other Person or that such Person
otherwise controls (as defined in the definition of Affiliate).

(rrr)    “Target Working Capital” means KRW 63,842,000,000.

(sss)    “Tax” or “Taxes” means any and all federal, state, provincial, local,
foreign and other taxes, levies, fees, imposts, duties, and similar governmental
charges (including any interest, fines, assessments, penalties or additions to
tax imposed in connection therewith or with respect thereto) including, without
limitation (i) taxes imposed on, or measured by, income, franchise, profits or
gross receipts and (ii) ad valorem, value added, capital gains, sales, goods and
services, use, real or personal property, capital stock, license, branch,
payroll, estimated, withholding, employment, social security (or similar),
unemployment compensation, utility, severance, production, excise, stamp,
occupation, premium, windfall profits, transfer and gains taxes, and customs
duties.

 

9



--------------------------------------------------------------------------------

(ttt)    “Tax Returns” means any and all reports, returns (including any
information returns), declarations, claims for refund, elections, disclosures,
estimates, information reports or returns or statements required to be supplied
to a Governmental Authority in connection with Taxes, including any schedule or
attachment thereto or amendment thereof.

(uuu)    “Transition Services Agreement (Buyer to MSK)” means that certain
transition services agreement in substantially the form attached hereto as
Exhibit G-1.

(vvv)    “Transition Services Agreement (MSK to Buyer)” means that certain
transition services agreement in substantially the form attached hereto as
Exhibit G-2.

(www)    “Transition Services Agreements” means, collectively, the Transition
Services Agreement (Buyer to MSK) and Transition Services Agreement (MSK to
Buyer).

(xxx)    “Transitional Trademark License Agreement” means that certain
transitional trademark license agreement in substantially the form attached
hereto as Exhibit L.

(yyy)    “Union” means any labor union, works council or other labor or employee
association or organization.

(zzz)    “USD” means the lawful currency of the United States of America.

(aaaa)    “Working Capital” means, at any date, all Current Assets minus all
Current Liabilities as of such date.

(bbbb)    “Working Capital Overage” shall exist when (and shall be equal to the
amount by which) the Working Capital Estimate exceeds the Target Working
Capital.

(cccc)    “Working Capital Underage” shall exist when (and shall be equal to the
amount by which) the Target Working Capital exceeds the Working Capital
Estimate.

Section 1.2    Other Defined Terms. The following terms shall have the meanings
specified in the indicated section of this Agreement:

 

Term    Section Accounting Firm    2.6(b) Affirmation    6.10(b) Agreement   
Preamble Alchemist Confidentiality Agreement    6.3(a) Allocation Schedule   
2.7 Assigned Contracts    2.1(b)

 

10



--------------------------------------------------------------------------------

Assumed Liabilities    2.3 Base Purchase Price    2.5(a) Basket    11.4(a) Books
and Records    2.1(h) Business Balance Sheet    4.7 Business Permits    4.18(a)
Buyer    Preamble Buyer Adjustment Amount    2.6(c) Buyer Assets    5.4(b) Buyer
Deposit    6.9(a) Buyer Escrow Account    6.9(a) Buyer Escrow Agreement    4.28
Buyer Escrow Funds    6.9(a) Buyer Indemnified Parties    11.2(b) Buyer
Restricted Party    7.4(b) Buyer Termination Fee    10.6(a) Closing    3.1
Competing Business    7.11 Completion Standards    6.10(a) Confidentiality
Agreement    6.3(a) Consultant    6.10(a) Copyrights    1.1(hh) Credian
Confidentiality Agreement    6.3(a) Deficiencies Statement    6.10(b) Direct
Claim    11.5(b) ERISA    1.1(lll) Escrow Account    6.9(b) Escrow Agent   
6.9(a) Escrow Agreement    6.9(b) Escrow Funds    6.9(b) Estimated Purchase
Price    2.5(a) Excluded Assets    2.2 Excluded Liabilities    2.4 Expenses   
12.1 Factory (Kun) Mortgage Agreement    6.9(b) Governmental Authorizations   
4.5 ICC    12.3 Indemnity Cap    11.4(a) Inventory    2.1(a) IT Auditor   
6.10(a) IT Separation    6.10(a) Kun Mortgage    6.9(b) Kun Mortgage Certificate
   6.9(b) Legal Actions    4.10 MagnaChip ListCo    1.1(b) Material Business IT
Systems    6.10(a) Material Contracts    4.12 MSK    Preamble Notice of Claim   
11.5(b) Notice of Disagreement    2.6(b)

 

11



--------------------------------------------------------------------------------

Other Party Records    7.5 Patents    1.1(hh) Permits    4.18(a) Proposal    6.8
Purchase Price    2.5(a) Purchased Assets    2.1 Purchased Intellectual Property
   2.1(d) Real Property    4.17(a) Real Property Leases    4.17(b) Release Date
   6.9(e) Remaining Shared Contracts    2.8(c) Replication Period    2.8(c)
Rules    12.3 Seller    Preamble Seller Adjustment Amount    2.6(c) Seller
Deposit    6.9(b) Seller Disclosure Letter    IV Seller Escrow Account    6.9(b)
Seller Escrow Agreement    6.9(b) Seller Escrow Funds    6.9(b) Seller
Indemnified Parties    11.2(a) Seller Related Parties    11.1(e) Seller
Restricted Party    7.4(a) Seller Security Amount    6.9(b) Seller Termination
Fee    10.6(b) Shared Contract    2.8(c) Significant Customer    4.21(a)
Significant Supplier    4.21(b) Software    1.1(hh) Statement    2.6(a)
Subsidiary Transferor    Recitals Subsidiary Transferors    Recitals Termination
Date    10.2(a) Termination Fee    10.6(b) Termination Fees    10.6(b) Third
Party Claim    11.5(a) Threshold Amount    11.4(a) Trademarks    1.1(hh)
Transaction    Recitals Transferred Employee    8.1 Transferred Employee
Confirmations    8.1 VAT Invoice    7.8(b) W&I Insurance Policy    11.1(a)
Working Capital Estimate    2.5(b) Wrong Pocket Asset    7.3 Wrong Pocket
Excluded Asset    7.3 Wrong Pocket Purchased Asset    7.3

 

12



--------------------------------------------------------------------------------

ARTICLE II

PURCHASE AND SALE

Section 2.1    Purchased Assets. Subject to the terms and conditions of this
Agreement, at the Closing, the Seller shall cause each Subsidiary Transferor to,
and MSK shall, sell, assign, transfer, convey and deliver to the Buyer, and the
Buyer shall purchase from such Subsidiary Transferor, free and clear of any
Liens other than Permitted Liens, all of such Subsidiary Transferor’s right,
title and interest in and to the following assets, including all assets
reflected on the most recent Business Balance Sheet and not subsequently
disposed or acquired in the ordinary course of business (consistent with past
practice) without breach of any provisions of this Agreement to the extent any
such assets are held by such Subsidiary Transferor (all such assets of all
Subsidiary Transferors, collectively, the “Purchased Assets”):

(a)    all inventory (including those finished goods, raw materials, work in
progress, packaging, supplies, parts and other inventories) included in Closing
Working Capital, including the inventory listed in Section 2.1(a) of the Seller
Disclosure Letter as of the date set forth therein, subject to changes in the
ordinary course of business (consistent with past practice) (“Inventory”);

(b)    (i) all Contracts exclusively related to the Business (other than IP
Licenses and Real Property Leases under clause (g) below), including those
Contracts listed in Section 2.1(b)(i) of the Seller Disclosure Letter, and
(ii) the IP Licenses listed in Section 2.1(b)(ii) of the Seller Disclosure
Letter (collectively, the “Assigned Contracts”);

(c)    all Current Assets included in Closing Working Capital;

(d)    (x) the Patents and Software that are, in each case, owned by MSK and
listed in Section 2.1(d) of the Seller Disclosure Letter, and (y) all other
Intellectual Property (other than Patents, Software, Trademarks or Registered
Copyrights) that is owned by MSK or any other Subsidiary Transferor and used
exclusively in the Business ((x) and (y) collectively, together with the right
to sue and recover damages, assert , settle and/or release any claims or demands
and obtain all other remedies and relief at law or in equity for any past,
present or future infringement, misappropriation, or other violation thereof,
the “Purchased Intellectual Property”);

(e)    all furniture, fixtures, equipment, machinery, tools, office equipment,
supplies, computers, telephones and other tangible personal property used
exclusively in connection with the Business listed in Section 2.1(e) of the
Seller Disclosure Letter, including those located at Fab 4, and all of the
foregoing tangible personal property located in the R Building listed in
Section 2.1(e) of the Seller Disclosure Letter;

(f)    to the extent transferable and required to operate the Business, all
Business Permits listed in Section 2.1(f) of the Seller Disclosure Letter;

 

13



--------------------------------------------------------------------------------

(g)    the Real Property (including all related improvements and all easements
and rights-of-way appurtenant thereto) and Real Property Leases listed in
Section 2.1(g) of the Seller Disclosure Letter;

(h)    copies of all financial, accounting and operating data and records,
including books, records, notes, emails and other electronic records, sales and
sales promotional data, advertising materials, credit information, cost and
pricing information, customer and supplier lists, payroll and personnel records
and other similar property, rights and information (collectively, “Books and
Records”) to the extent exclusively related to the Business;

(i)    all goodwill associated with the Business or the Purchased Assets and the
going concern value of the Business; and

(j)    all assets, properties and Rights specifically set forth in
Section 2.1(j) of the Seller Disclosure Letter.

Section 2.2    Excluded Assets. In no event shall any Subsidiary Transferor
sell, assign, transfer, convey or deliver to the Buyer, and in no event shall
the Buyer acquire, any of the right, title and interest of any Subsidiary
Transferor in or to any of the assets of such Subsidiary Transferor, other than
such Subsidiary Transferor’s Purchased Assets (all such excluded assets of all
Subsidiary Transferors, collectively, the “Excluded Assets”). Without limiting
the generality of the foregoing, the Excluded Assets include the following
assets of each Subsidiary Transferor:

(a)    all cash and cash equivalents, bank accounts and securities;

(b)    all Contracts that are not Assigned Contracts;

(c)    subject to Section 2.1(h), all Books and Records, corporate seals,
organizational documents, minute books, stock books and Tax Returns;

(d)    all Seller Benefit Plans and assets, interests, property or rights
attributable thereto other than those assets transferred pursuant to applicable
Law;

(e)    the rights which accrue or will accrue to the Seller under this
Agreement, the Ancillary Agreements and the transactions contemplated thereby;

(f)    all intercompany accounts receivable between Seller and any of its
Affiliates (including the Subsidiary Transferors), or between any Affiliate of
Seller and any other Affiliate of Seller;

(g)    all policies of insurance, whether with respect to the Purchased Assets
or the Business or otherwise, maintained or managed through the Seller or such
Subsidiary Transferor, including general liability, property, casualty, workers’
compensation and product liability and all policies of insurance covering any
Seller Benefit Plan;

 

14



--------------------------------------------------------------------------------

(h)    all Rights to any Legal Actions of any nature available to or being
pursued by the Seller or such Subsidiary Transferor to the extent related to
actions or omissions before the Closing, whether arising by way of counterclaim
or otherwise, other than those exclusively related to the Business, the
Purchased Assets or the Assumed Liabilities;

(i)    all claims for refunds or credits with respect to any Taxes paid or
incurred by or on behalf of the Seller or such Subsidiary Transferor, together
with any interest received or due from the relevant Tax authority, any prepaid
Taxes of the Seller or such Subsidiary Transferor and any other Rights related
to Taxes of the Seller or such Subsidiary Transferor, in each case to the extent
arising out of the ownership or operation of the Business or the Purchased
Assets for taxable periods (or portions thereof) ending on or before the Closing
Date; provided, that in the event that the Seller or a Subsidiary Transferor, as
the case may be, receives any Tax Refund arising out of, in respect of or
relating to the Business or the Purchased Assets for taxable periods (or
portions thereof) beginning after the Closing Date, the Seller shall, or direct
the Subsidiary to, pay such Tax Refund to the Buyer promptly following such
receipt;

(j)    the capital stock of, or any other equity interest in, such Subsidiary
Transferor or any other Subsidiary of the Seller;

(k)    all Registered Intellectual Property and Software (other than as listed
in Section 2.1(d) of the Seller Disclosure Letter), other Intellectual Property
(other than the Purchased Intellectual Property) and all names and Trademarks
(including the Seller Trademarks), in each case of the Seller or any of its
Affiliates, including any Subsidiary Transferor; and

(l)    the assets, properties and Rights specifically set forth in
Section 2.2(l) of the Seller Disclosure Letter.

Section 2.3    Assumed Liabilities. Subject to the terms and conditions set
forth in this Agreement, and except for the Excluded Liabilities, at the
Closing, the Buyer shall assume and undertake to pay, perform, satisfy and
discharge in full when due (except to the extent contested in good faith) any
and all Liabilities of each Subsidiary Transferor, whether arising before, on or
after the Closing, only to the extent exclusively relating to or arising out of
the Business and/or such Subsidiary Transferor’s Purchased Assets (all such
Liabilities of all Subsidiary Transferors, collectively, the “Assumed
Liabilities”), including the following:

(a)    all Liabilities exclusively arising out of the Assigned Contracts,
whether occurring before, on or after the Closing, other than Liabilities
relating to any breach of any Assigned Contract arising before the Closing;

(b)    all Liabilities for (i) Taxes only to the extent exclusively arising out
of the Business, the Purchased Assets or the Assumed Liabilities for any taxable
period (or portion thereof) beginning after the Closing Date and (ii) Taxes for
which the Buyer is liable pursuant to Section 7.8.

(c)    all Liabilities relating to any Transferred Employee arising out of
employment with, service to, transfer or termination of employment by, or any
action of, the Buyer, at or after the Closing, including, without limitation,
employee benefits and compensation;

 

15



--------------------------------------------------------------------------------

(d)    all severance Liabilities relating to any Transferred Employees;

(e)    all Liabilities specifically assumed by the Buyer pursuant to
Article VIII;

(f)    all Current Liabilities included in Closing Working Capital; and

(g)    all other Liabilities set forth in Section 2.3(g) of the Seller
Disclosure Letter.

Section 2.4    Excluded Liabilities. Subject to the terms and conditions set
forth in this Agreement, the Buyer shall not assume and shall not be responsible
to pay, perform or discharge any of the following Liabilities of any Subsidiary
Transferor (all such excluded Liabilities of all Subsidiary Transferors,
collectively, the “Excluded Liabilities”):

(a)    all Liabilities related to or arising out of the Excluded Assets;

(b)    all Liabilities for (i) Taxes relating to the Business, the Purchased
Assets or the Assumed Liabilities for any taxable period (or portion thereof)
ending on or prior the Closing Date and (ii) any other Taxes of the Seller
(other than the Taxes allocated to the Buyer under Section 7.8) for any taxable
period;

(c)    all obligations and Liabilities based on any actual or alleged defect in
the manufacture, conformity to specification or fitness for purpose of the
Business Products sold by any Subsidiary Transferor, or any service provided by
any Subsidiary Transferor in respect of the Business Products, in each case
prior to the Closing Date, including all product liability, product warranty
obligations and liabilities (vis-à -vis customers arising from product warranty
claims under the Assigned Contracts and other Contracts in relation to the
Business Products) and all obligations and liabilities in respect of product
recalls or product warnings (including voluntary recalls and warnings reasonably
intended to avoid or mitigate product liability);

(d)    all Liabilities relating to the Seller Benefit Plans other than
Liabilities assumed by Buyer under Section 2.3(c) to (f);

(e)    all Pre-Closing Contamination Liabilities;

(f)    all indebtedness for borrowed money of the Seller or any of its
Affiliates under any note, bond, credit agreement or similar instrument;

(g)    all intercompany payables and loans between the Seller and any of its
Affiliates (including the Subsidiary Transferors), or between any Affiliate of
the Seller and any other Affiliate of the Seller;

 

16



--------------------------------------------------------------------------------

(h)    all Liabilities of the Seller under this Agreement or the Ancillary
Agreements; and

(i)    all other Liabilities set forth in Section 2.4(i) of the Seller
Disclosure Letter.

Section 2.5    Purchase Price; Pre-Closing Statement.

(a)    The “Estimated Purchase Price” shall be equal to the KRW equivalent of
the result of $344,700,000 (the “Base Purchase Price”) less the Buyer Escrow
Funds released to MSK pursuant to Section 6.9(a), each based on the Daily
Exchange Rate on the third (3rd) Business Day prior to the anticipated Closing
Date (the Seller to notify the Buyer of the anticipated Closing Date and the KRW
amount in writing), plus the Working Capital Overage (if any), minus the Working
Capital Underage (if any). The Estimated Purchase Price shall be paid at the
Closing in accordance with Section 3.2(b)(i) and shall be subject to adjustment
following the Closing pursuant to Section 2.6 hereof (the Estimated Purchase
Price as adjusted, the “Purchase Price”).

(b)    No later than three (3) Business Days prior to the anticipated Closing
Date, the Seller shall deliver to the Buyer a good faith estimate of Closing
Working Capital prepared in accordance with the Balance Sheet Rules and the
resulting Working Capital Overage or Working Capital Underage (the “Working
Capital Estimate”).

Section 2.6    Purchase Price Adjustment.

(a)    Within thirty (30) days after the Closing Date, the Seller shall deliver
to the Buyer a statement (the “Statement”) of the Closing Working Capital (and
the resulting Working Capital Overage or Working Capital Underage), prepared in
accordance with the Balance Sheet Rules and consistent with the manner in which
the Target Working Capital was calculated. The Seller shall not amend,
supplement or modify the Statement following its delivery to the Buyer.

(b)    The Statement shall become final and binding upon the parties hereto on
the thirtieth (30th) day following the date on which the Statement was delivered
to the Buyer, unless the Buyer delivers written notice of its disagreement with
the Statement (a “Notice of Disagreement”) to the Seller prior to such date. Any
Notice of Disagreement shall specify in reasonable detail the nature of any
disagreement so asserted. If a Notice of Disagreement is received by the Seller
in a timely manner, then the Statement (as revised in accordance with this
sentence) shall become final and binding upon the Seller and the Buyer on the
earlier of (i) the date the Seller and the Buyer resolve in writing any
differences they have with respect to the matters specified in the Notice of
Disagreement and (ii) the date any disputed matters are finally resolved in
writing by the Accounting Firm. During the fourteen (14)-day period following
the delivery of a Notice of Disagreement, the Seller and the Buyer shall seek in
good faith to resolve in writing any differences that they may have with respect
to the matters specified in the Notice of Disagreement. If at the end of such
fourteen (14)-day period the Seller and the Buyer have not resolved in writing
the matters specified in the Notice of Disagreement, then, no later than ten
(10) days following such fourteen (14)-day period, the Seller and the Buyer
shall submit to an

 

17



--------------------------------------------------------------------------------

independent accounting firm (the “Accounting Firm”) for resolution, in
accordance with the standards set forth in this Section 2.6 (Purchase Price
Adjustment), only matters that remain in dispute. The Accounting Firm shall be
such nationally recognized independent public accounting firm as shall be agreed
upon by the Seller and the Buyer in writing. The Seller and the Buyer shall use
commercially reasonable efforts to cause the Accounting Firm to render a written
decision resolving the matters submitted to the Accounting Firm within thirty
(30) days of the receipt of such submission, including by furnishing such
information as may be reasonably requested. The scope of the disputes to be
resolved by the Accounting Firm shall be limited to fixing mathematical errors
and determining whether the items in dispute were determined in accordance with
the Balance Sheet Rules and the Accounting Firm is not to make any other
determination, including any determination as to whether the Target Working
Capital or Working Capital Estimate, as the case may be, are correct. The
Accounting Firm’s decision shall be based solely on written submissions by the
Seller and the Buyer and their respective Representatives (and it shall not
permit or authorize discovery or hear testimony) and not by independent review
and shall be final and binding on all of the parties hereto. The Accounting Firm
may not assign a value greater than the greatest value for such item claimed by
either party or smaller than the smallest value for such item claimed by either
party. Judgment may be entered upon the determination of the Accounting Firm in
any court having jurisdiction over the party against which such determination is
to be enforced. The fees and expenses of the Accounting Firm incurred pursuant
to this Section 2.6 (Purchase Price Adjustment) shall be borne pro rata as
between the Seller, on the one hand, and the Buyer, on the other hand, in
proportion to the final allocation made by such Accounting Firm of the disputed
items weighted in relation to the claims made by the Seller and the Buyer, such
that the prevailing party pays the lesser proportion of such fees, costs and
expenses. For example, if the Buyer claims that the appropriate adjustments are,
in the aggregate, $1,000 greater than the amount determined by the Seller and if
the Accounting Firm ultimately resolves the dispute by awarding to the Buyer an
aggregate of $300 of the $1,000 contested, then the fees, costs and expenses of
the Accounting Firm will be allocated 30% (i.e., 300 ÷ 1,000) to the Seller and
70% (i.e., 700 ÷ 1,000) to the Buyer.

(c)    Upon the determination of the Final Working Capital, the Estimated
Purchase Price shall be increased (any such increase, the “Seller Adjustment
Amount”) by the amount, if any, that the Final Working Capital exceeds the
Working Capital Estimate. The Estimated Purchase Price shall be decreased (any
such decrease, the “Buyer Adjustment Amount”) by the amount, if any, that the
Working Capital Estimate exceeds the Final Working Capital. In the event the
Estimated Purchase Price is increased pursuant to the first sentence of this
Section 2.6(c), the Buyer shall, within ten (10) Business Days after the Final
Working Capital is determined, make payment by wire transfer of immediately
available funds to MSK in the amount of the Seller Adjustment Amount. In the
event the Estimated Purchase Price is decreased pursuant to the second sentence
of this Section 2.6(c), MSK shall, within ten (10) Business Days after the Final
Working Capital is determined, make payment by wire transfer of immediately
available funds to the Buyer in the amount of the Buyer Adjustment Amount. Upon
payment of the amounts provided in this Section 2.6(c), none of the parties
hereto may make or assert any claim under this Section 2.6(c).

 

18



--------------------------------------------------------------------------------

(d)    The parties shall, and shall cause their respective independent
accountants to, cooperate and assist in the preparation of the calculations of
the amount of Closing Working Capital and in the conduct of the audits and
reviews referred to in this Section 2.6, including by making available to the
extent necessary their respective books, records, work papers and personnel.

Section 2.7    Purchase Price Allocation. Within sixty (60) days after the date
on which the Purchase Price is finally determined pursuant to Section 2.6
(Purchase Price Adjustment), the Seller shall deliver to the Buyer a proposed
allocation of the Purchase Price and the Assumed Liabilities that are treated as
liabilities for U.S. income tax purposes among the Purchased Assets as of the
Closing Date, determined in accordance with Section 1060 of the Code and the
Treasury Regulations thereunder (the “Allocation Schedule”). The Allocation
Schedule shall be deemed final unless the Buyer notifies the Seller in writing
that the Buyer objects to one or more items reflected in the Allocation
Schedule within thirty (30) days after delivery of the Allocation Schedule to
the Buyer. In the event of any such objection, the Seller and the Buyer shall
negotiate in good faith to resolve such dispute; provided, however, that if the
Seller and the Buyer are unable to resolve any dispute with respect to the
Allocation Schedule within twenty (20) days after the delivery of the Allocation
Schedule to the Buyer, such dispute shall be resolved by the Accounting Firm.
The dispute mechanics of Section 2.6 (Purchase Price Adjustment) shall apply to
this Section 2.7 (Purchase Price Allocation) mutatis mutandis. The Seller and
the Buyer agree to file their respective Tax Returns in accordance with the
Allocation Schedule.

Section 2.8    Non-Assignable Assets.

(a)    Notwithstanding anything to the contrary in this Agreement, and subject
to the provisions of this Section 2.8, to the extent that the sale, assignment,
transfer, conveyance or delivery, or attempted sale, assignment, transfer,
conveyance or delivery, to the Buyer of any Purchased Asset would result in a
violation of applicable Law, or would require the consent, authorization,
approval or waiver of a Person who is not a party to this Agreement or any
Affiliates of such party to this Agreement (including MagnaChip ListCo), and
such consent, authorization, approval or waiver shall not have been obtained
before the Closing, this Agreement shall not constitute a sale, assignment,
transfer, conveyance or delivery, or an attempted sale, assignment, transfer,
conveyance or delivery, thereof; provided, however, that, subject to the
satisfaction or waiver of the conditions contained in Article IX (Conditions),
the Closing shall occur notwithstanding the foregoing without any adjustment to
the Purchase Price on account thereof. Promptly following the Closing, the
parties to this Agreement shall use commercially reasonable efforts, and shall
cooperate with each other, to obtain any such required consent, authorization,
approval or waiver, or any release, substitution or amendment required to novate
all Liabilities under any and all Assigned Contracts or other liabilities that
constitute Assumed Liabilities or to obtain in writing the unconditional release
of all parties to such arrangements, so that, in any case, the Buyer shall be
solely responsible for such Liabilities from and after the Closing Date;
provided, however, that none of the parties to this Agreement shall be required
to pay any consideration to a third party therefor; provided, further, however,
that the Seller shall be primarily responsible for initiating communication with
the applicable counterparties. Once

 

19



--------------------------------------------------------------------------------

such consent, authorization, approval, waiver, release, substitution or
amendment is obtained, the Seller shall cause the applicable Subsidiary
Transferor to, and in the case of MSK, MSK shall, sell, assign, transfer, convey
and deliver to the Buyer the relevant Purchased Asset to which such consent,
authorization, approval, waiver, release, substitution or amendment relates for
no additional consideration. The Seller shall promptly pay to the Buyer when
received all monies received by the Seller or any of its Subsidiaries (including
the Subsidiary Transferors) under any Purchased Asset or any use claim or Right
or any benefit arising thereunder, and the Seller and the Buyer shall continue
to cooperate and use all commercially reasonable efforts to obtain such consent
and to provide the Buyer with all such rights. Applicable sales, transfer and
other similar Taxes in connection with such sale, assignment, transfer,
conveyance or license shall be paid in accordance with Section 7.8.

(b)    To the extent that any Purchased Asset and/or Assumed Liability cannot be
transferred to the Buyer following the Closing pursuant to this Section 2.8, the
parties to this Agreement shall use commercially reasonable efforts to enter
into such arrangements (such as subleasing, sublicensing or subcontracting) to
provide to the parties the economic and, to the extent permitted under
applicable Law, operational equivalent of the transfer of such Purchased Asset
and/or Assumed Liability to the Buyer as of the Closing and the performance by
the Buyer of its obligations with respect thereto, and the Buyer shall, in
connection thereto and as agent or subcontractor for the applicable Subsidiary
Transferor, pay, perform and discharge fully the Liabilities of such Subsidiary
Transferor thereunder from and after the Closing Date. To the extent permitted
under applicable Law, the Seller shall cause the applicable Subsidiary
Transferor to, and in the case of MSK, MSK shall, pursuant to the Transition
Services Agreement (MSK to Buyer), hold in trust for and pay to the Buyer
promptly upon receipt thereof, such Purchased Asset and all income, proceeds and
other monies received by MSK or such Subsidiary Transferor to the extent related
to such Purchased Asset in connection with the arrangements under this
Section 2.8. The applicable Subsidiary Transferor shall be permitted to set off
against such amounts all direct costs associated with the retention and
maintenance of such Purchased Assets. Notwithstanding anything herein to the
contrary, the provisions of this Section 2.8 shall not apply to any consent or
approval required under any antitrust, competition, trade, foreign investment or
foreign exchange regulation Law, which consent or approval shall be governed by
Section 6.5.

(c)    From and after the date of this Agreement, with respect to each Contract
identified on Section 2.8(c) of the Seller Disclosure Letter (each, a “Shared
Contract”), the Buyer and MSK shall, and the Seller shall cause the relevant
Subsidiary Transferor to, use commercially reasonable efforts to enter into a
separate Contract (which may consist of amendments or agreements to such
existing Shared Contracts) with the appropriate counterparty or counterparties
to such Shared Contract, resulting in the Buyer having, as of and subject to the
Closing, rights and obligations with respect to such Shared Contracts
substantially similar (except with respect to pricing, which shall remain the
same), as those set forth in the applicable Shared Contract to the extent
currently relating to the Business; provided, however, that none of the parties
to this Agreement shall be required to pay any consideration to a third party in
connection with entering into any such separate Contracts. From and after the
date hereof until such time as each Shared Contract is replicated (such period,
the “Replication Period”), MSK or the other applicable Subsidiary Transferor

 

20



--------------------------------------------------------------------------------

shall continue to be bound by the Shared Contracts for which replication has not
been obtained (collectively, the “Remaining Shared Contracts”), subject to
applicable Law and the terms and conditions of such Remaining Shared Contracts.
To the extent permitted by Law and the relevant Shared Contract, except for the
Contracts as set out in Section 2.8(c)(7) of the Seller Disclosure Letter,
(i) with respect to each Remaining Shared Contract during the portion of the
Replication Period that occurs from and after the Closing and (ii) with respect
to any Remaining Shared Contract that cannot be replicated pursuant to this
Section 2.8(c), and subject to the Buyer having undertaken the responsibilities,
obligations and liabilities thereunder to the extent relating to the Business,
after the Closing, the Seller, MSK (as applicable) and the Buyer shall use their
respective commercially reasonable efforts (and Seller shall cause the relevant
Subsidiary Transferor to use its commercially reasonable efforts) to enter into
such arrangements (including subleasing and subcontracting) to provide to the
Buyer the economic and operational benefits and burdens equivalent of obtaining
replication of such Remaining Shared Contract on a pass-through cost basis
pursuant to the Transition Services Agreement (MSK to Buyer), and the Buyer
shall, in connection thereto and as agent or subcontractor for the applicable
Subsidiary Transferor, pay, perform and discharge fully the Liabilities of such
Subsidiary Transferor thereunder from and after the Closing Date. To the extent
permitted under applicable Law, the Seller shall cause the applicable Subsidiary
Transferor to, and in the case of MSK, MSK shall, pursuant to the Transition
Services Agreement (MSK to Buyer), hold in trust for and pay to the Buyer
promptly upon receipt thereof, all income, proceeds and other monies received by
MSK or such Subsidiary Transferor to the extent related to Business in
connection with the arrangements under this Section 2.8(c). The applicable
Subsidiary Transferor shall be permitted to set off against such amounts all
direct costs associated with the retention and maintenance of such Remaining
Shared Contract to the extent related to the Business.

ARTICLE III

CLOSING

Section 3.1    The Closing. Subject to the satisfaction or waiver of all of the
conditions to closing contained in Article IX (Conditions), the closing of the
Transaction (the “Closing”) shall take place (a) at the offices of Kim & Chang
at 39, Sajik-ro 8-gil, Jongno-gu, Seoul 03170, Korea, at 10:00 a.m. (Seoul,
Korea time) on the tenth (10th) Business Day after the day on which the
conditions set forth in Article IX (Conditions) (other than any conditions that
by their nature are to be satisfied at the Closing, but subject to the
satisfaction or waiver of those conditions) are satisfied or waived in
accordance with this Agreement or (b) at such other place and time as the Buyer
and the Seller may agree in writing. The date on which the Closing occurs is
referred to as the “Closing Date.”

Section 3.2    Closing Deliveries.

(a)    At the Closing, the Seller shall deliver, or cause to be delivered, to
the Buyer the following:

(i)    the certificate to be delivered pursuant to Section 9.2(f);

 

21



--------------------------------------------------------------------------------

(ii)    a duly executed counterpart of the Bill of Sale and Assignment and
Assumption Agreement;

(iii)    copies of the duly executed ancillary documents and agreements to the
collective bargaining agreement, including the Labor Agreement, entered into
between MSK and MagnaChip Semiconductor Labor Union, and the Transferred
Employee Confirmations obtained pursuant to Section 8.1;

(iv)    the Ancillary Agreements that are reasonably necessary for the Buyer to
file for the registration of the transfer of the Owned Real Property included in
the Purchased Assets as contemplated by this Agreement;

(v)    a duly executed counterpart of the Intellectual Property Assignment
Agreement;

(vi)    a duly executed counterpart of the Patent Cross-License Agreement;

(vii)    a duly executed counterpart of the Transition Services Agreement (Buyer
to MSK);

(viii)    a duly executed counterpart of the Transition Services Agreement (MSK
to Buyer);

(ix)    a duly executed counterpart of the Foundry Services Agreement (Buyer to
MSK);

(x)    a duly executed counterpart of the Foundry Services Agreement (MSK to
Buyer);

(xi)    a duly executed counterpart of the Lease Agreement for R Building;

(xii)    a duly executed counterpart of the Epitaxy Wafer Service Agreement; and

(xiii)    a duly executed counterpart of the Transitional Trademark License
Agreement.

(b)    At the Closing, the Buyer shall deliver, or cause to be delivered, to the
Seller (or the applicable Subsidiary Transferor) the following:

(i)    the Estimated Purchase Price by wire transfer of immediately available
funds to one or more bank accounts designated by the Seller in writing to the
Buyer no later than three (3) Business Days before the Closing Date allocated to
the relevant Subsidiary Transferors as indicated on Exhibit A;

(ii)    the certificate to be delivered pursuant to Section 9.3(c);

(iii)    a duly executed counterpart of the Bill of Sale and Assignment and
Assumption Agreement;

 

22



--------------------------------------------------------------------------------

(iv)    copies of documents to verify the receipt of the Required Regulatory
Approvals;

(v)    a duly executed counterpart of the Intellectual Property Assignment
Agreement;

(vi)    a duly executed counterpart of the Patent Cross-License Agreement;

(vii)    a duly executed counterpart of the Transition Services Agreement (Buyer
to MSK);

(viii)    a duly executed counterpart of the Transition Services Agreement (MSK
to Buyer);

(ix)    a duly executed counterpart of the Foundry Services Agreement (Buyer to
MSK);

(x)    a duly executed counterpart of the Foundry Services Agreement (MSK to
Buyer);

(xi)    a duly executed counterpart of the Lease Agreement for R Building;

(xii)    a duly executed counterpart of the Epitaxy Wafer Service Agreement; and

(xiii)    a duly executed counterpart of the Transitional Trademark License
Agreement.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE SELLER

Except as set forth in (x) the correspondingly numbered Sections in disclosure
letter delivered by the Seller to the Buyer concurrently with the execution and
delivery of this Agreement (the “Seller Disclosure Letter”), it being agreed
that disclosure of any item in any section of the Seller Disclosure Letter
(whether or not an explicit cross reference appears) shall be deemed to be
disclosure with respect to any other section of the Seller Disclosure Letter and
any other representation or warranty made in Article IV, in either case, to
which the relevance of such item is reasonably apparent on its face, or (y) the
Seller SEC Reports (other than any Seller SEC Reports filed on or after the date
hereof and excluding statements in any “Risk Factors” sections to the extent
that such statements are cautionary, predictive or forward-looking in nature),
the Seller represents and warrants to the Buyer as of the date of this Agreement
and as of the Closing Date as though made as of such date (except for those
representations and warranties that speak of a specific date or dates which
representations and warranties shall be true and correct as of such specific
date or dates) that:

Section 4.1    Organization and Power. Each of the Seller and the Subsidiary
Transferors is duly organized, validly existing and in good standing

 

23



--------------------------------------------------------------------------------

(except in any jurisdiction that does not recognize such a concept) under the
Laws of the jurisdiction of its organization. The Seller and each of the
Subsidiary Transferors have the requisite power and authority to own, lease and
operate the Purchased Assets and to carry on the Business as now conducted in
all material respects.

Section 4.2    Foreign Qualifications. Each of the Seller and the Subsidiary
Transferors is duly qualified to do business as a foreign corporation, limited
liability company or other legal entity and is in good standing (except in any
jurisdiction that does not recognize such concept) in each jurisdiction where
such qualification is necessary for the ownership of the Purchased Assets or the
operation of the Business, in each case in all material respects.

Section 4.3    Corporate Authorization. Each of the Seller and MSK has all
necessary power and authority to enter into this Agreement and the Ancillary
Agreements to which it is or will be a party, and to consummate the Transaction
and the other transactions contemplated hereby and thereby. The execution,
delivery and performance by the Seller and MSK of this Agreement and the
Ancillary Agreements to which it is or will be a party and the consummation by
the Seller and the Subsidiary Transferors of the Transaction and the other
transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary corporate action on the part of the Seller and the
Subsidiary Transferors, and no other corporate or other proceedings on the part
of the Seller or any of the Subsidiary Transferors are necessary to authorize
the execution and delivery of this Agreement and the Ancillary Agreements by the
Seller or any of the Subsidiary Transferors, and the performance of the Seller
or any of the Subsidiary Transferors of the transactions contemplated by this
Agreement and the Ancillary Agreements.

Section 4.4    Enforceability. Each of this Agreement and the Ancillary
Agreements to which it is or will be a party constitutes a legal, valid and
binding agreement of each of the Seller and MSK, enforceable against the Seller
or MSK, as the case may be, in accordance with their respective terms, subject
to the Enforceability Exceptions.

Section 4.5    Governmental Authorizations. The execution, delivery and
performance of this Agreement by the Seller and MSK and the consummation by the
Seller and the Subsidiary Transferors of the Transaction and the other
transactions contemplated hereby do not and will not require any material
consent, approval or other authorization of, or filing with or notification to
(collectively, “Governmental Authorizations”), any Governmental Authority, other
than the Required Regulatory Approvals.

Section 4.6    Non-Contravention. Other than as listed in Section 4.6 of the
Seller Disclosure Letter, the execution, delivery and performance by the Seller
and MSK of this Agreement and the Ancillary Agreements to which it is or will be
a party and the consummation by the Seller and the Subsidiary Transferors of the
Transaction and the other transactions contemplated hereby and thereby do not
and will not (a) contravene or conflict with, or result in any violation or
breach of, any provision of the Seller Organizational Documents, (b) materially
contravene or conflict with, or result in any material violation or breach of,
any Law applicable to the Seller or any of its Subsidiaries or by which any of
the Purchased Assets or the Assumed Liabilities are bound, assuming that all
Governmental Authorizations

 

24



--------------------------------------------------------------------------------

described in Section 4.5 (Governmental Authorizations) have been obtained or
made, (c) result in any material violation or breach of, or constitute a
material default (or an event which, with or without notice or lapse of time or
both) under, or result in, individually or in the aggregate, the termination,
modification or cancellation of, or the loss of a material benefit under or
materially accelerate the performance required by, any Material Contracts or
(d) require any material consent, approval or other authorization of, or filing
with or notification to, any Governmental Authority, or other Person under any
Material Contracts, in connection with or as a result of the execution and
delivery of this Agreement by the Seller or any Subsidiary Transferor or the
performance by the Seller or any Subsidiary Transferor of the transactions
contemplated by this Agreement.

Section 4.7    Financial Statements. Section 4.7 of the Seller Disclosure Letter
sets forth true and complete copies of the unaudited internally prepared
statement of assets and liabilities of the Business as at September 30, 2019
(the “Business Balance Sheet”). The Business Balance Sheet (i) was prepared in
accordance with the rules and assumptions as set forth in Exhibit B, and (ii) do
not materially misstate the financial positions of the Business as at its stated
date in accordance with Exhibit B, except as may be noted therein.

Section 4.8    Liabilities. As of the date hereof, there are no material
Liabilities of the Business which are required to be recorded or reflected on
the Business Balance Sheet, other than:

(a)    Liabilities disclosed in the Business Balance Sheet;

(b)    Liabilities incurred since the Balance Sheet Date and were normal and
recurring expenses incurred in the ordinary course of business (consistent with
past practice);

(c)    Liabilities incurred in connection with the Transaction contemplated by
this Agreement or the Ancillary Agreements or as permitted or contemplated by
this Agreement or the Ancillary Agreements;

(d)    Liabilities disclosed in, related to or arising under any Contract to
which any of the Subsidiary Transferors is a party (other than to the extent
arising from a breach thereof by a Subsidiary Transferor); and

(e)    Liabilities disclosed in Section 4.8(e) of the Seller Disclosure Letter.

Section 4.9    Absence of Certain Changes. Except as otherwise contemplated,
required or permitted by this Agreement or as may be affected by actions
contemplated, required or permitted to be taken by this Agreement, since the
Balance Sheet Date, through the date hereof, (a) the Subsidiary Transferors have
conducted the Business only in the ordinary course (consistent with past
practice) in all material respects and (b) there has not been any event,
circumstance, change or effect that has had or reasonably would be expected to
have a Business Material Adverse Effect.

 

25



--------------------------------------------------------------------------------

Section 4.10    Litigation. Except as disclosed in Section 4.10 of the Seller
Disclosure Letter, there are no legal actions, arbitrations, claims,
litigations, proceedings, suits or other civil or criminal proceedings
(collectively, “Legal Actions”) pending or, to the Knowledge of the Seller,
threatened against or affecting the Seller or any of the Subsidiary Transferors
with respect to the Business or affecting the Purchased Assets or the Assumed
Liabilities that, if adversely determined, would reasonably be expected to
result in a Business Material Adverse Effect. There are no Orders outstanding
against the Seller or any of the Subsidiary Transferors with respect to the
Business, the Purchased Assets or the Assumed Liabilities that are material to
the Business, the Purchased Assets or the Assumed Liabilities.

Section 4.11    Entire Business; Sufficiency of Assets. Other than as listed in
Section 4.11 of the Seller Disclosure Letter:

(a)    After giving effect to (i) the Transaction, (ii) any Rights granted to
the Buyer pursuant to the Patent Cross-License Agreement and the Transitional
Trademark License Agreement and (iii) any goods and services to be provided to
the Buyer under the Transition Services Agreement (MSK to Buyer) and the Foundry
Services Agreement (MSK to Buyer) and the Epitaxy Wafer Service Agreement, the
Purchased Assets (other than the Excluded Assets) constitute all of the assets
and rights, tangible and intangible, necessary to conduct the Business as
presently conducted in all material respects.

(b)    (i) The buildings, plants, structures, furniture, fixtures, machinery,
equipment, vehicles and other items of tangible personal property within the
Purchased Assets are in good operating condition and repair, and are adequate
for the uses to which they are being put, and (ii) none of such buildings,
plants, structures, furniture, fixtures, machinery, equipment, vehicles or other
items of tangible personal property is in need of maintenance or repairs, except
for, in each of clauses (i) and (ii) above, ordinary, routine maintenance and
repairs, or maintenance and repairs that are not material in nature or cost.

(c)    No representation is made under this Section 4.11 (Entire Business;
Sufficiency of Assets) with respect to any actual or alleged infringement,
misappropriation or violation of Intellectual Property, which matters are
addressed exclusively by Section 4.16 (Intellectual Property).

Section 4.12    Material Contracts. Section 4.12 of the Seller Disclosure Letter
sets forth a list of all of the following Contracts, as of the date hereof,
exclusively relating to the Business, the Purchased Assets or the Assumed
Liabilities (x) to which a Subsidiary Transferor is a party, or (y) by which a
Subsidiary Transferor or any of the Purchased Assets are bound that are (in each
case, other than any Seller Benefit Plan) (collectively, the “Material
Contracts”):

(a)    Contracts that are filed as an exhibit to the Annual Report on Form 10-K
pursuant to Item 601(b)(10)(i) of Regulation S-K under the Securities Act of any
Affiliate of the Seller or disclosed by any Affiliate of the Seller in a Current
Report on Form 8-K since December 31, 2017 and before the date hereof;

 

26



--------------------------------------------------------------------------------

(b)    Contracts containing a covenant limiting the freedom of a Subsidiary
Transferor to engage in any line of business in any geographic area that
materially limits the conduct of the Business as presently conducted;

(c)    Contracts containing a covenant limiting the freedom of a Subsidiary
Transferor to compete with any Person that materially limits the conduct of the
Business as presently conducted;

(d)    Contracts under which a Subsidiary Transferor has directly or indirectly
guaranteed outstanding Liabilities of any Person which guarantee obligation
exceeds $800,000, other than endorsements for the purpose of collection in the
ordinary course of business;

(e)    Contracts under which a Subsidiary Transferor has borrowed any money
from, or issued any note, bond, debenture or other evidence of indebtedness to,
any Person, in any such case which the outstanding balance, individually or in
the aggregate, is in excess of $800,000;

(f)    Contracts under which a Subsidiary Transferor, directly or indirectly,
has agreed to make after the date hereof any advance, loan, extension of credit
or capital contribution to, or other investment in, any Person (other than the
Seller or any of its Affiliates and other than extensions of trade credit in the
ordinary course of business (consistent with past practice)), in any such case
which, individually or in the aggregate, is in excess of $800,000;

(g)    Contracts that require the future acquisition from another Person or
future disposition to another Person of assets or capital stock or other equity
interest of another Person and other Contracts that relate to an acquisition or
similar transaction which contain “earn-out” obligations with respect to a
Subsidiary Transferor, in any such case, after the date hereof with a value in
excess of $800,000; and

(h)    to the Knowledge of the Seller, IP Licenses under which a Subsidiary
Transferor has granted an exclusive license to a third party (other than
licenses granted in the ordinary course of business to customers, service
providers or OEMs).

Each Material Contract is a legal, valid and binding agreement of the Subsidiary
Transferor party thereto, in accordance with its terms. None of the Subsidiary
Transferors party thereto and, to the Knowledge of the Seller, any other party
thereto, is in material breach or default under any such Material Contract. The
Seller has delivered to the Buyer true and complete copies (or if none exist,
reasonably complete and accurate written descriptions) of each Material Contract
listed in Section 4.12 of the Seller Disclosure Letter, together with all
amendments and supplements thereto, and neither the Seller nor any of the
Subsidiary Transferors has received any written notice or other written
communication regarding any actual or possible material violation or breach of,
or default by any Subsidiary Transferor under, any Material Contract.

 

27



--------------------------------------------------------------------------------

Section 4.13    Employees and Employee Benefit Plans.

(a)    Section 4.13(a) of the Seller Disclosure Letter sets forth the name and
current annual salary and any bonus or commitment to pay any other amount or
benefit to any Business Employee whose current annual salary and any promised,
expected or customary bonus or such other amount of benefit, equals or exceeds
KRW 100,000,000 in total.

(b)    Section 4.13(b) of the Seller Disclosure Letter lists all Seller Benefit
Plans. The Seller has made available to the Buyer a copy (or written description
with respect to any unwritten plan) of each Seller Benefit Plan. All material
payments or obligations due vis-à -vis the Transferred Employees arising out of,
or in connection with, the Seller Benefit Plans have been made or performed. To
the Knowledge of the Seller, no provider of a Seller Benefit Plan has made a
threat or otherwise indicated any intent to the Seller or to any of the officers
or directors of the Seller or any of its Subsidiaries to cancel or otherwise
terminate is relationship with any Subsidiary Transferor or the Business.

(c)    No Seller Benefit Plan is subject to Section 412 of the Code or Title IV
of ERISA. None of Seller or any of its Affiliates maintains, sponsors or
contributes to any Multiemployer Plan.

(d)    Except as disclosed in Section 4.13(d) of the Seller Disclosure Letter,
the execution and delivery of this Agreement and the consummation of the
transactions contemplated by this Agreement will not (either alone or in
combination with another event, such as termination of employment) (i)
materially increase the amount of any benefits or compensation due under any
Seller Benefit Plan to any Transferred Employee or (ii) cause any material
payment (including severance payments, payments under any other agreements,
unemployment compensation payments or otherwise) from the Seller or any of the
Subsidiary Transferors to any Transferred Employee to become due or result in
the acceleration of the time of payment or vesting of any material compensation
or benefits from the Seller or any of the Subsidiary Transferors to any
Transferred Employee.

(e)    Except as set forth in Section 4.13(e) of the Seller Disclosure Letter,
no Union represents Business Employees nor does the Seller know of any
activities or proceedings of any Union or other Person to organize any such
employees. Seller has performed, all of its material obligations (including, but
not limited to, consultation, consent, approval and other similar processes)
with respect to the Transaction vis-à -vis the Union as required under Law or
any other relevant labor agreement.

(f)    There is no material unfair labor practice, charge or complaint or other
proceeding pending or, to the Knowledge of the Seller, threatened against any of
the Purchased Assets, the Business or the Transaction. There is no individual
who is deemed or required to be employed or retained as an employee of the
Business whether pursuant to any applicable Law relating to dispatch or
temporary employees/workers or otherwise. There is no material strike, picket,
work stoppage, work slowdown or other material organized labor dispute pending,
or to the Knowledge of the Seller, threatened, against or affecting the
Purchased Assets, the Business or the Transaction, nor has there been any such
activity within the past three (3) years. All wages, salaries, severance,
allowances, bonuses, benefits and other compensation due to or on behalf of any
Person that is a Transferred Employee have

 

28



--------------------------------------------------------------------------------

been made in compliance with all applicable Laws in all material respects.
Except as set forth in Section 4.13(f) of the Seller Disclosure Letter, none of
the Seller or any of the Subsidiary Transferors that participate in any part of
the Business is party to any effective Contract with its directors, officers and
employees providing for any Subsidiary Transferor to pay to the said director,
officer, or employee any consideration, compensation or indemnity of any kind
for the termination of his or her employment with any Subsidiary Transferor for
any reason in an amount greater than that established as minimum compensation by
applicable Law.

(g)    The Seller and the Subsidiary Transferors that participate in any part of
the Business are in compliance with all applicable Laws in all material respects
relating to employment and employment practices with respect to the Transferred
Employees, including the Labor Standards Act, the Protection of Dispatched
Workers Act and terms and conditions of employment and wages and hours, employee
classification and has not engaged in any material unfair labor practice or
violated any such applicable Law in any material respect in the past three
(3) years, including any discrimination between regular employees and
non-regular employees.

(h)    This Section 4.13 constitutes the exclusive representations and
warranties of the Seller with respect to the subject matters set forth in this
Section 4.13.

Section 4.14    Taxes.

(a)    All material Tax Returns required to be filed by or with respect to the
Business or any of the Purchased Assets have been timely filed (taking into
account any extension of time within which to file), and all such Tax Returns
are true, complete and correct in all material respects. All Taxes (whether or
not shown on any Tax Return) have been paid, the nonpayment of which would
result in a Lien on any Purchased Asset, adversely affect the Business or result
in the Buyer or any of its Affiliates having any material liability therefor.

(b)    Each of the Subsidiary Transferors has fully and timely in all material
respects paid all Taxes shown to be due on the Tax Returns referred to in
Section 4.14(a), except for Taxes contested in good faith by appropriate
proceedings and for which adequate reserves have been established in the
financial statements contained in the Seller SEC Reports.

(c)    There are no outstanding agreements extending or waiving the statutory
period of limitations applicable to any claim for, or the period for the
collection, assessment or reassessment of, material Taxes due from the Business
for any taxable period and no written request for any such waiver or extension
is currently pending.

(d)    No audit or other proceeding by any Governmental Authority is pending or,
to the Knowledge of the Seller, pending or threatened, that involves any
material Taxes or Tax Return relating to the Business or the Purchased Assets.

 

29



--------------------------------------------------------------------------------

(e)    All material deficiencies for Taxes asserted or assessed in writing
against the Business or the Purchased Assets have been fully and timely paid,
settled or properly reflected in the most recent financial statements contained
in the Seller SEC Reports.

(f)    This Section 4.14 constitutes the exclusive representations and
warranties of the Seller with respect to the subject matters set forth in this
Section 4.14.

Section 4.15    Environmental Matters.

(a)    The operations of each of the Subsidiary Transferors complies and at all
times since January 1, 2017 has complied with all applicable Environmental Laws
in operating the Business in all material respects.

(b)    (i) No Hazardous Substances are present at or have been disposed on or
released by any Subsidiary Transferor onto or under any of Real Property
currently owned, leased, operated or otherwise used by the Business, (ii) no
Hazardous Substances were present at or disposed on or released by any
Subsidiary Transferor from, onto or under any Real Property formerly owned,
leased, operated or otherwise used by the Business, during the period of time
that such properties were owned, leased operated or otherwise used by the
Business, (iii) none of the Real Property contains any active or inactive
incinerator, lagoon, landfill, septic system, wastewater treatment system or
underground storage tank, (iv) none of the Purchased Assets or the Business is
subject to any liability or obligation in connection with Hazardous Substances
present at any location owned, leased, operated or otherwise used by any third
party, and (v) none of the Purchased Assets or the Business is subject to any
material indemnity or other agreement with any Person relating to Hazardous
Substances, in each of clauses (i) to (v) above, which would reasonably be
expect to result in any material claim against the Seller or any Subsidiary
Transferor arising out of, based on or resulting from the release or disposal of
any Hazardous Substance by any Subsidiary Transferor.

(c)    (i) Each of the Subsidiary Transferors possesses all Permits required
under Environmental Law necessary for the operations of the Business, and such
operations are in compliance with applicable Permits in all material respects,
(ii) none of the Purchased Assets or the Business is subject to material Orders
of any Governmental Authority, (iii) no material Legal Action arising under or
pursuant to Environmental Law is pending, or to the Knowledge of the Seller,
threatened, against the Seller or any of its Subsidiaries with respect to the
Business and (iv) none of the Subsidiary Transferors or the Business has
received any material claims under Environmental Law with respect the Business.

(d)    The Buyer has been provided with true, correct and complete copies of all
material environmental investigations, studies, audits, tests, reports, reviews
or other analyses conducted since January 1, 2017 by or on behalf of, or that
are in possession of the Business or any Subsidiary Transferor in relation to
any premises presently owned, used, leased or occupied by the Business or by any
Subsidiary Transferor in connection with the operation and conduct of the
Business.

 

30



--------------------------------------------------------------------------------

(e)    This Section 4.15 constitutes the exclusive representations and
warranties of the Seller with respect to the subject matters set forth in this
Section 4.15.

Section 4.16    Intellectual Property.

(a)    Section 2.1(d) of the Seller Disclosure Letter sets forth a true,
complete, and accurate list of all issued Patents and Software that are owned by
MSK and included in the Purchased Intellectual Property.

(b)    Except as set forth on Section 2.1(d) of the Seller Disclosure Letter,
(i) MSK is the sole and exclusive owners of all right, title and interest in and
to the Purchased Intellectual Property, free and clear of all Liens (other than
Permitted Liens) and (ii) upon the Closing, the Buyer shall receive all right,
title, and interest in and to the Purchased Intellectual Property, free and
clear of all Liens (other than Permitted Liens), in each case of clauses (i) and
(ii), in all material respects.

(c)    (i) all works of authorship and other materials subject to copyright
protection, and included in the Purchased Intellectual Property, if any, are
original and were either created by employees of the Subsidiary Transferors
within the scope of their employment or are otherwise works made for hire, or
all right, title and interest in and to such works of authorship have been
legally and fully assigned and transferred to the Seller or a Subsidiary
Transferor, in all material respects as the case may be, (ii) all Intellectual
Property Rights in all inventions and discoveries, made, developed or conceived
by any employee or independent contractor of MSK, during the course of their
employment (or other retention) by any Subsidiary Transferor and included in the
Purchased Intellectual Property have been assigned in writing to a Subsidiary
Transferor in all material respects, and (iii) all employees and independent
contractors of Subsidiary Transferors that have contributed to the development
of any Purchased Intellectual Property have signed documents confirming that
each of them assigns to a Subsidiary Transferor all Purchased Intellectual
Property Rights made, written, developed or conceived by them during the course
of their employment (or other retention) by any Subsidiary Transferor and that
are included in the Purchased Intellectual Property in all material respects, in
each case of clauses (i) to (iii) to the extent that ownership of any such
Purchased Intellectual Property Rights does not vest in a Subsidiary Transferor
by operation of Law.

(d)    Any and all documentation relating to any Know-How and/or trade secrets
included in the Purchased Intellectual Property, if any: (i) is reasonably
current, accurate, and sufficient in detail and content to identify and explain
such Know-How and/or trade secrets and to allow its reasonable use without
reliance to the knowledge or memory of any individual, and the Seller has, or
has caused the Subsidiary Transferors to have, taken all reasonable precautions
to protect the secrecy, confidentiality and value of such Know-How and/or trade
secrets, and (ii) pertains to the Know-How and/or trade secrets necessary to
protect the operation of the Business as currently conducted, in each case of
clauses (i) and (ii), in all material respects. To the extent reasonably
necessary to protect the material trade secrets, confidential and proprietary
information and Know-How included in the Purchased Intellectual Property, former
and current employees of the Subsidiary Transferors

 

31



--------------------------------------------------------------------------------

have executed written confidentiality agreements with the Subsidiary Transferors
designed to protect the Purchased Intellectual Property from disclosure, and
furthermore, to the Knowledge of the Seller, no employee of any Subsidiary
Transferor is in material violation or breach of any term of any such written
agreements that would impair the confidentiality of such Purchased Intellectual
Property.

(e)    To the Knowledge of Seller, (i) none of the Purchased Intellectual
Property, nor the conduct of the Business infringes upon, misappropriates the
Intellectual Property Right of any other Person nor is infringed upon or
misappropriated by any other Person or its property, (ii) no Subsidiary
Transferor has received during the past two (2) years any claim, any cease and
desist or equivalent letter or any other notice of any allegation that any of
the Purchased Intellectual Property or the Business infringes upon,
misappropriates or otherwise violates the Intellectual Property of any third
parties, (iii) there has been no unauthorized use by, disclosure to or by or
infringement, misappropriation or other violation of any of the Purchased
Intellectual Property during the past two (2) years by any third party and/or
any current or former officer, employee, independent contractor, consultant or
any other agent of any Subsidiary Transferor, (iv) none of the Purchased
Intellectual Property is subject to any Legal Action, and no action or
proceeding, whether judicial, administrative or otherwise, has been instituted
during the past two (2) years or is pending or threated in writing that
challenges or affects the Rights of any Subsidiary Transferor and, to the
Knowledge of the Seller, there is no claim, demand, action or proceeding that is
asserted with respect to any of the Purchased Intellectual Property, in each
case in any material respect, and (v) no Subsidiary Transferor has received any
written opinions (A) from outside counsel or (B) from in-house counsel, in each
case relating to infringement, invalidity or unenforceability of any material
Purchased Intellectual Property, in each case of clauses (i) to (iii), other
than as would not reasonably be expected to result in Losses to the Buyer in
excess of $800,000.

(f)     All registrations with and applications to any Governmental Authority in
respect of the Purchased Intellectual Property are valid and in full force and
effect in all material respects. The Subsidiary Transferors are in compliance
with all Laws and Orders in all material respects regarding the Purchased
Intellectual Property.

(g)    This Section 4.16 constitutes the exclusive representations and
warranties of the Seller with respect to Intellectual Property matters (except
with respect to non-contravention, which is addressed in Section 4.6, the
sufficiency of Purchased Intellectual Property, which is addressed in
Section 4.11, and IP Licenses, which are addressed in Section 4.12).

Section 4.17    Real Property.

(a)     Each of the Subsidiary Transferors has (i) good and valid title to,
(ii) a valid and enforceable Right to use, or (iii) a valid and enforceable
leasehold interest, in all buildings, structures, facilities and material
fixtures and other improvements thereto used by it in connection with the
Business as listed in Section 4.17(a) of the Seller Disclosure Letter (the “Real
Property”). Each Subsidiary Transferor’s ownership of or leasehold interest in
any such property is not subject to any Lien in all material respects, except
for Permitted Liens. The Subsidiary

 

32



--------------------------------------------------------------------------------

Transferors have, and at the Closing will convey to the Buyer, such Rights of
ingress and egress with respect to such Real Property, buildings, structures,
facilities, fixtures or other improvements as are required to conduct the
applicable portions of the Business in a lawful manner consistent with past
practice in all material respects. None of such Real Property, buildings,
structures, facilities, fixtures or other improvements, or the use thereof,
contravenes or violates any building, zoning, administrative, occupational
safety and health or other applicable statute, law ordinance, rule or regulation
in any material respect (whether or not permitted on the basis of prior
non-conforming use, waiver or variance) in all material respects.

(b)    To the Knowledge of the Seller, each of the leases, subleases and other
occupancy agreements exclusively related to the Business to which any of the
Subsidiary Transferors is a party as of the date of this Agreement (the “Real
Property Leases”) is, subject to the Enforceability Exceptions, valid, binding
and in full force and effect, enforceable in accordance with its terms in all
material respects. There is no, and no Subsidiary Transferor has, since
January 1, 2017 received, written notice of any material default (or any
condition or event that, after notice or lapse of time or both, would constitute
a material default) thereunder. The Seller has delivered or made available to
the Buyer true, correct and complete copies, in all material respects, of
(i) all Real Property Leases (including any amendments and renewal letters with
respect thereto).

Section 4.18    Permits; Compliance with Law.

(a)    (i) Each of the Subsidiary Transferors is in possession of all
franchises, grants, authorizations, licenses, easements, variances, exceptions,
consents, certificates, approvals and other permits of any Governmental
Authority (“Permits”) necessary for it to own, lease and operate its Purchased
Assets or to carry on the Business as it is now being conducted by such
Subsidiary Transferor (collectively, the “Business Permits”) and (ii) all such
Business Permits are in full force and effect, in the case of each of clauses
(i) and (ii), in all material respects. There is no claim pending, or to the
Knowledge of the Seller, threatened in writing which is reasonably certain to
result in suspension, termination, revocation, limitation, impairment or
cancellation of any of the Business Permits.

(b)    Each of the Subsidiary Transferors is in compliance with Laws in all
material respects with respect to the Business and the Purchased Assets,
including but not limited to (i) the Private Information Act of Korea, (ii) the
Monopoly Regulation and Fair Trade Act of Korea, and (iii) any similar data
protection-related and fair trade-related Laws in jurisdictions where the
Seller’s Affiliates operate the Business.

(c)    No representation is made under this Section 4.18 with respect to
employee benefits, labor, Tax, environmental or Intellectual Property, which
matters are addressed in Section 4.13, Section 4.14, Section 4.15 and
Section 4.16, respectively, only.

Section 4.19    Transaction with Affiliates. Except as disclosed in Section 4.19
of the Seller Disclosure Letter, no portion of the Business, is conducted by,
with or through an Affiliate of the Seller or any Subsidiary Transferor other
than the Subsidiary Transferors. Except as disclosed in Section 4.19 of the
Seller

 

33



--------------------------------------------------------------------------------

Disclosure Letter, to the Knowledge of the Seller, no director or executive
officer of the Seller or MSK has, since January 1, 2017: (a) borrowed money from
or loaned money to the Business that remains outstanding, (b) any contractual or
other claim, express or implied, of any kind whatsoever against or in respect of
the Business, (c) any interest in any assets used or held for use in the
Business, (d) engaged in any other transaction with or in respect of the
Business, or (e) owned, directly or indirectly, any interest in, or served as an
officer, director, employee or consultant of or otherwise receives remuneration
from, any Person that is, or has engaged in business as, a competitor, lessor,
lessee, customer or supplier of the Business, in each case of the foregoing
clauses (a) to (e) except for transactions entered into in the ordinary course
of business (consistent with past practice) and in compliance with the
applicable Laws in all material respects on arm’s length basis.

Section 4.20    Brokers. No broker, finder or investment banker other than the
J.P. Morgan Securities LLC is entitled to any brokerage, finder’s or other
similar fee or commission in connection with the Transaction or the other
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Seller or any of its Subsidiaries.

Section 4.21    Customers and Suppliers.

(a)    Section 4.21(a) of the Seller Disclosure Letter identifies each of the
ten (10) largest customers of the Business in 2018 and 2019 based on amounts
received or receivable (each, a “Significant Customer”). To the Knowledge of the
Seller, none of the Seller or any of its Subsidiaries has received any written
notice that any Significant Customer has ceased, or will cease, to use the
Business Products, or has substantially reduced, or will substantially reduce,
the use of the Business Products, or that such customer intends to terminate or
materially modify existing Contracts with any of the Subsidiary Transferors at
any time.

(b)    Section 4.21(b) of the Seller Disclosure Letter identifies each of the
ten (10) largest suppliers of the Business in 2018 and 2019 based on amounts
paid or payable (each, a “Significant Supplier”). To the Knowledge of the
Seller, none of the Seller nor any of its Subsidiary Transferors has received
any written notice that any Significant Supplier has ceased, or will cease, to
sell raw materials, supplies, merchandise and other goods that are material to
the Business to the Seller or any of the Subsidiary Transferors at any time
after the Closing Date on terms and conditions substantially similar to those
used in its current sales to any of the Seller or its Subsidiary Transferors,
subject only to general and customary price increases.

Section 4.22    Product Returns and Warranties. Except as disclosed in
Section 4.22 of the Seller Disclosure Letter:

There are no material liabilities for product returns arising from the Business
other than those in the ordinary course of business as conducted by the
Subsidiary Transferors (consistent with past practice). To the Knowledge of the
Seller, there are no material threatened written claims for (i) product returns,
(ii) warranty obligations, or (iii) services provided by the Business relating
to the Business Products, in each case other than in the ordinary course of
business as conducted by the Subsidiary Transferors (consistent with past
practice), and since

 

34



--------------------------------------------------------------------------------

January 1, 2017, no event has occurred that would reasonably be expected, with
or without notice or lapse of time, to directly or indirectly give rise to the
assertion of any such material claim.

Section 4.23    Inventory. Section 4.23 of the Seller Disclosure Letter contains
a true, accurate and complete list of all Inventory in existence as of the date
set forth therein. All Inventory included in Section 4.23 of the Seller
Disclosure Letter is of such quality and quantity as to be usable and saleable
in the ordinary course of business (consistent with past practice), except for
those that have been written down in accordance with Exhibit B. The inventory
levels maintained by the Subsidiary Transferors for the Business, (i) are not
excessive in light of the normal operating requirements of the Business, and
(ii) are adequate for the conduct of the operations of the Business in the
ordinary course of business (consistent with past practice).

Section 4.24    Title. Each of the Subsidiary Transferors is the true and lawful
owner of, and owns all right, title and interest to all of its tangible
Purchased Assets, free and clear of all Liens (other than Permitted Liens). Upon
the sale of the tangible Purchased Assets to the Buyer pursuant to this
Agreement, all right, title and interest in and to all tangible Purchased
Assets, free and clear of all Liens (other than Permitted Liens), will pass to
the Buyer on the Closing Date.

Section 4.25    Insurance. Section 4.25 of the Seller Disclosure Letter sets
forth a list of all polices held by or on behalf of the Subsidiary Transferors
relating to the Business and a brief description of such policies, including the
names and addresses of the insurers, the principal insured and each named
insured, the policy number and period of coverage, the expiration dates, the
annual premiums and payment terms, a brief description of the interests insured
by such policies and the amount of any deductible. Such list is true and
complete in all material respects. As of the date hereof, the insurance policies
listed in Section 4.25 of the Seller Disclosure Letter are in full force and
effect, all premiums due and payable thereon, to the extent required to be paid
on or prior to the date hereof, have been paid and no written notice of
cancellation or termination has been received with respect to any such policy,
in each case in all material respects. There are no written claims related to
the Business pending under any such policies as to which coverage has been
questioned, denied or disputed.

Section 4.26    Preferences; Solvency. No insolvency event has occurred to any
of the Seller or the Subsidiary Transferors, and to the Knowledge of the Seller,
no insolvency event is reasonably likely to occur to the Seller or any of the
Subsidiary Transferors (i) due to the execution and performance of this
Agreement or the consummation of the transactions contemplated herein; or (ii) 
at or prior to the Closing Date.

Section 4.27    Disclosure. To the Knowledge of the Seller, no representation or
warranty contained in this Article IV, and no statement contained in the Seller
Disclosure Letter or in any certificate furnished to the Buyer pursuant to this
Agreement, contains any untrue statement of a material fact or omits a material
fact necessary to make the statements contained herein or therein, in the light
of the circumstances under which they were made, not materially misleading.

 

35



--------------------------------------------------------------------------------

Section 4.28    Buyer Escrow Agreement. Prior to or concurrently with the
execution of this Agreement, MSK has entered into an escrow agreement with Buyer
and the Escrow Agent in the form attached hereto as Exhibit I (the “Buyer Escrow
Agreement”). The Buyer Escrow Agreement is in full force and effect and is a
legal, valid and binding agreement of MSK, subject to the Enforceability
Exceptions. No event has occurred which, with or without notice, lapse of time
or both, would constitute a default or breach on the part of MSK under the Buyer
Escrow Agreement.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE BUYER

The Buyer represents and warrants to the Seller that:

Section 5.1    Organization and Power. The Buyer is duly organized, validly
existing and in good standing under the Laws of Korea. The Buyer has the
requisite power and authority to own, lease and operate its assets and
properties and to carry on its business as now conducted.

Section 5.2    Corporate Authorization; Enforceability. The Buyer has all
necessary power and authority to enter into this Agreement and the Ancillary
Agreements, and to consummate the Transaction and the other transactions
contemplated hereby and thereby. The execution, delivery and performance of this
Agreement and the Ancillary Agreements by the Buyer and the consummation by the
Buyer of the Transaction and the other transactions contemplated hereby and
thereby have been duly and validly authorized by all necessary action on the
part of the Buyer, and no other corporate or other proceedings on the part of
the Buyer are necessary to authorize the execution and delivery of this
Agreement and the Ancillary Agreements by the Buyer, and the performance of the
Buyer of the transactions contemplated by this Agreement and the Ancillary
Agreements. Each of this Agreement and the Ancillary Agreements constitutes a
legal, valid and binding agreement of the Buyer, enforceable against the Buyer
in accordance with their respective terms, subject to the Enforceability
Exceptions.

Section 5.3    Governmental Authorizations. The execution, delivery and
performance of this Agreement and the Ancillary Agreements by the Buyer and the
consummation by the Buyer of the Transaction and the other transactions
contemplated hereby and thereby do not and will not require any material
Governmental Authorization, other than the Required Regulatory Approvals.

Section 5.4    Non-Contravention. The execution, delivery and performance of
this Agreement and the Ancillary Agreements by the Buyer and the consummation by
the Buyer of the Transaction and the other transactions contemplated hereby and
thereby do not and will not:

(a)    contravene or conflict with, or result in any violation or breach of, any
provision of the organizational documents of the Buyer;

(b)    contravene or conflict with, or result in any violation or breach of, any
Law applicable to the Buyer or any of its Subsidiaries or by which any

 

36



--------------------------------------------------------------------------------

assets of the Buyer or any of its Subsidiaries (“Buyer Assets”) are bound,
assuming that all Governmental Authorizations described in this Section 5.3
(Governmental Authorizations) have been obtained or made; or

(c)    require any consent, approval or other authorization of, or filing with
or notification to, any Person under any Contracts to which the Buyer or any of
its Subsidiaries is a party or by which any Buyer Assets are bound, other than
as, if not obtained, would not have a Buyer Material Adverse Effect.

Section 5.5    Sufficient Funds.

(a)    The Buyer’s obligations hereunder are not subject to any conditions
regarding the Buyer’s or any other Person’s ability to obtain financing for the
consummation of the transactions contemplated by this Agreement and the
Ancillary Agreements.

(b)    Prior to or concurrently with the execution of this Agreement, the Buyer
has entered into the Buyer Escrow Agreement. The Buyer Escrow Agreement is in
full force and effect and is a legal, valid and binding agreement of the Buyer,
subject to the Enforceability Exceptions. No event has occurred which, with or
without notice, lapse of time or both, would constitute a default or breach on
the part of the Buyer under the Buyer Escrow Agreement. Concurrently with the
execution of this Agreement, the Buyer has deposited the Deposit with the Escrow
Agent pursuant to Section 6.9.

Section 5.6    Litigation. There is no Legal Action pending or, to the knowledge
of the Buyer, threatened, against the Buyer or any of its Affiliates before any
Governmental Authority that would or seeks to materially delay or prevent the
consummation of the Transaction or the other transactions contemplated by this
Agreement. As of the date of this Agreement, neither the Buyer nor any of its
Affiliates is subject to any Order of, or, to the knowledge of the Buyer,
continuing investigation by, any Governmental Authority, or any Order of any
Governmental Authority that would or seeks to materially delay or prevent the
consummation of the Transaction or the other transactions contemplated by this
Agreement or the Ancillary Agreements.

Section 5.7    No Regulatory Impediment. The Buyer is not aware of any fact
relating to its or any of its Affiliates’ respective businesses (including
ownership of any business that competes with the Business), operations,
financial condition or legal status, including any officer’s, director’s or
current employee’s status, that might reasonably be expected to impair the
ability of the parties to this Agreement or the Ancillary Agreements to obtain,
on a timely basis, any authorization, consent, Order, declaration or approval
of, or ability to contract with, any Governmental Authority or third party
necessary for the consummation of the Transaction or the other transactions
contemplated by this Agreement or the Ancillary Agreements.

Section 5.8    Brokers. None of the Seller, MSK or any of their Affiliates will
be responsible for any brokerage, finder’s or other fee or commission to any
broker, finder or investment banker in connection with the Transaction or the
other transactions contemplated by this Agreement or the Ancillary Agreements
based on arrangements made by or on behalf of the Buyer.

 

37



--------------------------------------------------------------------------------

Section 5.9    Independent Investigation. In entering into this Agreement and
each of the other documents and instruments relating to the Transaction and the
other transactions contemplated by this Agreement, the Buyer has relied solely
upon its own investigation and analysis, and the Buyer acknowledges and agrees
that (a) except for the specific representations and warranties of the Seller
contained in this Agreement (including any that are subject to the Seller
Disclosure Letter and the Seller SEC Reports), none of the Seller, its
Affiliates or any of its or their respective stockholders, controlling persons
or Representatives makes or has made, and Buyer is not relying upon, any
representation or warranty, either express or implied, with respect to the
Seller or its Subsidiaries or Affiliates, the Business or the Purchased Assets,
or as to the accuracy or completeness of any of the information (including any
statement, document or agreement delivered pursuant to this Agreement and any
financial statements and any projections, estimates or other forward-looking
information) provided (including in any management presentations, information or
descriptive memorandum, certain “data rooms” maintained by the Seller,
supplemental information or other materials or information with respect to any
of the above) or otherwise made available to the Buyer or any of its Affiliates,
stockholders, controlling persons or Representatives and (b) to the fullest
extent permitted by applicable Law, none of the Seller, its Affiliates or any of
its or their respective stockholders, controlling persons or Representatives
shall have any liability or responsibility whatsoever to the Buyer, its
Affiliates, stockholders, controlling persons or Representatives on any basis
(including in contract or tort, at law or in equity, under any Laws or
otherwise) based upon any information provided or made available, or statements
made (or any omissions therefrom), to the Buyer, its Affiliates, stockholders,
controlling persons or Representatives, except in the case of fraud or willful
misrepresentation to deceive the Buyer or to the extent expressly set forth in
this Agreement. The Buyer acknowledges and agrees that it has been furnished
with, or given adequate access to, all information and materials relating to the
Seller and its Subsidiaries and the Business that it has requested and
Representatives of the Seller have answered all inquiries that the Buyer has
made of them concerning the Seller and its Subsidiaries and the Business.

ARTICLE VI

PRE-CLOSING COVENANTS

Section 6.1    Conduct of the Business. From and after the date of this
Agreement and prior to the earlier of the Closing or the termination of this
Agreement pursuant to Article X (Termination, Amendment and Waiver), except
(I) as contemplated by this Agreement, (II) as set forth in Section 6.1 of the
Seller Disclosure Letter, (III) as required by applicable Law or policy or
guidance from a Governmental Authority, (IV) for any action (including cessation
of activities) taken by the Seller or any Subsidiary Transferor that the Seller
or such Subsidiary Transferor reasonably believes is required (provided that any
such non-emergent actions shall require the prior written consent of the Buyer,
which shall provide written response to the Seller within two (2) Business Days
and shall not to unreasonably withhold, delay or condition such consent, and any
emergent actions

 

38



--------------------------------------------------------------------------------

shall be notified by the Seller to the Buyer within two (2) Business Days), or
that is recommended by a Governmental Authority, in order to protect the health,
safety and welfare of the officers and employees of the Business and all other
individuals having business dealings with the Business in connection with the
coronavirus outbreak and related public health situation, or (V) with the prior
written consent of the Buyer, such consent not to be unreasonably withheld,
delayed or conditioned, the Seller shall, and shall cause each of its Subsidiary
Transferors to, (A) conduct the Business only in the ordinary course of business
(consistent with past practice), and (B) use their commercially reasonable
efforts to preserve the present organization of the Business, keep available the
services of the present officers and employees of the Business, and preserve
relationships with customers, suppliers, licensors, licensees, contractors,
distributors and other having business dealing with the Business, including,
subject to Section 6.4, assisting the Buyer in its discussions with such
customers, suppliers, licensors, licenses, contractors, distributors and others,
such that the Buyer may renew or extend the related contracts on terms that are
at least equal to those terms existing at or prior to the Closing. Without
limiting the generality of the foregoing, and except (I) as otherwise
contemplated by this Agreement, (II) as set forth in Section 6.1 of the Seller
Disclosure Letter, (III) as disclosed in the Seller SEC Reports, (IV) as
otherwise required by applicable Law or policy or guidance from a Governmental
Authority, or (V) for any action (including cessation of activities) taken by
the Seller or any Subsidiary Transferor that the Seller or such Subsidiary
Transferor reasonably believes is required (provided that any such non-emergent
actions shall require the prior written consent of the Buyer, which shall
provide written response to the Seller within two (2) Business Days and shall
not to unreasonably withhold, delay or condition such consent, and any emergent
actions shall be notified by the Seller to the Buyer within two (2) Business
Days), or that is recommended by a Governmental Authority, in order to protect
the health, safety and welfare of the officers and employees of the Business and
all other individuals having business dealings with the Business in connection
with the coronavirus outbreak and related public health situation, from and
after the date of this Agreement and prior to the earlier of the Closing or the
termination of this Agreement pursuant to Article X (Termination, Amendment and
Waiver), the Seller shall not, and shall cause each of its Subsidiary
Transferors not to, solely with respect to the Business, take any of the
following actions, without the prior written consent of the Buyer, such consent
not to be unreasonably withheld, delayed or conditioned:

(a)    Compensation and Benefits. (i) Increase the annual compensation or annual
benefits payable or to become payable to any Business Employee other than in the
ordinary course of business (consistent with past practice), or (ii) grant to
any current or former officer or member of senior management of the Business,
any increase in severance, change in control or retention pay other than in the
ordinary course of business (consistent with past practice), except, in the case
of each of clauses (i) and (ii), (A) to the extent required by applicable Law,
this Agreement or any Seller Benefit Plan or other agreement in effect on the
date of this Agreement, (B) in conjunction with new hires, promotions or other
changes in job status in the ordinary course of business (consistent with past
practice), (C) to comply with Section 409A of the Code and guidance applicable
thereunder or (D) in connection with a new collective bargaining agreement to be
entered into with MSK’s Union and any ancillary agreement related thereto;

 

39



--------------------------------------------------------------------------------

(b)    Employment Arrangement. Enter into or offer to enter into or amend,
terminate or waive any Right under any employment or consulting arrangement with
any Person or any group of Persons other than in the ordinary course of business
(consistent with past practice);

(c)    Capital Expenditures. Make or commit to any capital expenditures outside
the ordinary course of business (consistent with past practice);

(d)    Acquisitions. Other than in the ordinary course of business (consistent
with past practice), acquire (by merger, consolidation, acquisition of equity
interests or assets, or otherwise) any business or any corporation, partnership,
limited liability company, joint venture or other business organization or
division thereof, except for any such transaction (i) which is between the
Seller and any of its Affiliates or between any such Affiliates, (ii) for which
the consideration paid (including assumed indebtedness for borrowed money) does
not exceed $1,000,000 or (iii) pursuant to any Contract existing and in effect
as of the date hereof and as set forth in Section 6.1(d) of the Seller
Disclosure Letter;

(e)    Assigned Contracts. Other than in the ordinary course of business
(consistent with past practice), amend, modify, refuse to renew, terminate or
cancel any Assigned Contracts (including Material Contracts) and enter into any
new Contract or submit a bid in respect thereof, which shall constitute an
Assigned Contract;

(f)    Dispositions. Sell, lease, license, transfer, pledge, encumber, grant or
dispose of any Purchased Assets or any part thereof, other than (i) the sale of
inventory in the ordinary course of business, (ii) the disposition of used,
obsolete or excess equipment in the ordinary course of business, (iii) the
abandonment, lapse or other disposition of any Intellectual Property Rights in
the ordinary course of business, (iv) other dispositions in the ordinary course
of business, (v) any Permitted Liens or (vi) pursuant to any Contract existing
and in effect as of the date hereof and as set forth in Section 6.1(f) of the
Seller Disclosure Letter;

(g)    Indebtedness; Guarantees. Incur, create, assume or guarantee any new
indebtedness in excess of $1,000,000 in the aggregate, other than credit
facilities, performance bonds, letters of credit, hedging arrangements, or other
obligations entered into in the ordinary course of business;

(h)    Accounting. Change (or permit to be changed) its accounting policies or
procedures, other than as required by GAAP or applicable Law;

(i)    Legal Actions. Waive, release, assign, settle or compromise any material
Legal Actions pending or threatened against the Seller or any of its
Subsidiaries, the Business or the Purchased Assets, other than (i) in the
ordinary course of business (consistent with past practice) or (ii) if the loss
resulting from such waiver, release, assignment settlement or compromise is
reimbursed to the Seller or any of its Affiliates by an insurance policy after
the payment of any related deductibles or fees;

(j)    Tax. Change (or permit to be changed) any Tax policies or procedures,
other than as required by GAAP or applicable Law, make (or

 

40



--------------------------------------------------------------------------------

permit to be made) any material Tax election or settle or compromise any Tax
liability, in each case that would be reasonably expected to adversely affect
the transfer taxes payable by the Buyer under Section 7.8;

(k)    Affiliate Transactions. Enter into any transaction or any contract with
any Affiliate, except in the ordinary course of business (consistent with past
practice); or

(l)    Related Actions. Agree in writing to do any of the foregoing.

Any action expressly permitted under any one clause of this Section 6.1 shall be
permitted under all other clauses of this Section 6.1. The Buyer acknowledges
and agrees that nothing in this Section 6.1 shall be construed to restrict or
otherwise limit the Seller’s or any of its Subsidiaries’ ability to conduct the
Other Businesses as determined by the Seller (in its sole discretion), including
taking or cause to be taken any of the actions set forth in this Section 6.1, to
the extent such action affects solely the Other Businesses. The Buyer further
acknowledges and agrees that any such action, including to the extent
inconsistent in any respect with any provision set forth in this Section 6.1,
that is taken by the Seller or any of its Subsidiaries to the extent it solely
affects the Other Businesses, shall not require the consent of the Buyer and
shall not be deemed to constitute a breach of this Section 6.1 by the Seller.
Nothing contained in this Agreement shall give the Buyer, directly or
indirectly, rights to control or direct the operations of the Seller or any of
its Subsidiaries before the Closing Date. Before the Closing Date, the Seller
shall, consistent with and subject to the terms and conditions of this
Agreement, exercise complete control and supervision over its operations. For
the avoidance of doubt, the Buyer shall not have any right to control or direct
the operations of the Seller or any of its Subsidiaries following the Closing
Date.

Section 6.2    Conduct of Business of the Buyer/Seller. Each of the Buyer and
the Seller shall not, and shall not permit any of its Affiliates to, without the
prior written consent of the other party (such consent not to be unreasonably
withheld, delayed or conditioned), take or agree to take any action that would
reasonably be expected to (a) delay or prevent the consummation of the
Transaction or the other transactions contemplated by this Agreement, (b) impose
or cause any delay in the obtaining of, or increase the risk of not obtaining,
any Governmental Authorization necessary to consummate the Transaction or the
expiration or termination of any waiting period under applicable Law or
(c) result in any Governmental Authority entering an Order prohibiting the
consummation of the Transaction or the other transactions contemplated by this
Agreement.

Section 6.3    Access to Information; Confidentiality.

(a)    The Seller shall, and shall cause its Subsidiary Transferors, to
(i) provide to the Buyer and its Representatives full access at reasonable times
upon reasonable prior notice to the officers, employees, properties, books and
records of the Seller and its Subsidiary Transferors relating primarily to the
Business and the Purchased Assets and (ii) furnish promptly such information and
data concerning the Business and the Purchased Assets as the Buyer may
reasonably request, provided that any such access shall be conducted in such a
manner as not to

 

41



--------------------------------------------------------------------------------

interfere unreasonably with the normal business or operations of the Seller and
the Subsidiary Transferors. Nothing herein shall require the Seller or any of
its Subsidiary Transferors to disclose information to the extent such disclosure
(A) may result in a waiver of attorney-client privilege, work product doctrine
or similar privilege, (B) may cause competitive harm to the Seller, any of its
Affiliates or the Business, if the transactions contemplated by this Agreement
are not consummated or (C) may violate any applicable Law or any confidentiality
obligation of such party. Notwithstanding the foregoing, the Seller shall, with
the advice of its counsel, be entitled to designate certain information that is
competitively sensitive from an antitrust or other regulatory point of view as
“Clean Team Information” and prior to any disclosure of such competitively
sensitive information, the Buyer and the Seller shall mutually agree on
customary procedures and guidelines with respect to the access to and review of
such information (including working together to establish a “clean team” of the
Buyer’s Representatives who may have access to and receive such information),
which may be memorialized in one or more joinders, supplements or amendments to
(i) the Confidentiality Agreement, dated March 4, 2019 (the “Alchemist
Confidentiality Agreement”), between Alchemist Capital Partners Korea Co., Ltd.
and MagnaChip ListCo (ii) the Confidentiality Agreement, dated February 26,
2020, between Credian Partners Inc. and MagnaChip ListCo (the “Credian
Confidentiality Agreement”, together with the Alchemist Confidentiality
Agreement, collectively, the “Confidentiality Agreement”).

(b)    The Buyer and the Seller shall comply with, and shall cause their
respective Representatives to comply with, all of their respective obligations
under the Confidentiality Agreement with respect to the information disclosed
under this Section 6.3 (Access to Information; Confidentiality).

(c)    Nothing contained in this Agreement shall give the Buyer or its
Affiliates, directly or indirectly, Rights to conduct or cause to be conducted
any environmental investigation of the current or former operations or
facilities of the Seller or any of its Subsidiaries without the prior written
consent of the Seller, which shall not be unreasonably withheld.

Section 6.4    Contact with Customers, Suppliers and Other Business Relations.
The Buyer hereby agrees that, except as contemplated by this Agreement, it is
not authorized to and shall not (and shall not permit any of its Representatives
or Affiliates to) contact any employee, landlord, customer, supplier or other
material business relation of the Seller or its Subsidiaries before the Closing
without the prior written consent of the Seller, so long as such consent is not
unreasonably withheld, delayed or conditioned. After Closing, the Seller and its
Subsidiaries shall take all actions reasonably necessary to facilitate any such
contacts and commercial requirements of the Business. The Seller shall be given
the reasonable opportunity to participate in discussions and meetings with, and
copied on all correspondence of, the Buyer or its Representatives, on the one
hand, and any such approved employee, landlord, customer, supplier or other
material business relation, on the other hand, prior to Closing.

 

42



--------------------------------------------------------------------------------

Section 6.5    Reasonable Best Efforts; Consents; Filings; Further Action.

(a)    Upon the terms and subject to the conditions of this Agreement and in
accordance with applicable Law, each of the Buyer and the Seller shall, and the
Buyer shall cause each of its Affiliates to, use its reasonable best efforts to
take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary or desirable under applicable Law to consummate the
transactions contemplated by this Agreement (including the satisfaction, but not
waiver, of the closing conditions set forth in Article IX) as promptly as
practicable, including (i) preparing and making any filings and notifications
required in connection with the transactions contemplated by this Agreement
under any other applicable Law in connection with obtaining the Required
Regulatory Approvals, as promptly as practicable after the date hereof,
(ii) making, to the extent applicable, any other submissions either required or
deemed appropriate by either the Buyer or the Seller in connection with the
transactions contemplated by this Agreement under the Securities Act of 1933,
the Securities Exchange Act of 1934, the General Corporation Law of the State of
Delaware, the Applicable Exchange rules and regulations and any other applicable
Law as promptly as practicable and (iii) obtaining and maintaining all
approvals, consents, registrations, permits, authorizations, and other
confirmations required to be obtained from any Governmental Authority that are
necessary to consummate the transactions contemplated by this Agreement. Each of
the Seller and the Buyer shall provide to the other such necessary information
and reasonable assistance as the other may request in connection with their
preparation of any filing, registration or declaration which is necessary in
connection with this Agreement. Nothing in this Agreement shall require the
Buyer or any of its Affiliates to divest or hold separate or agree to any
limitations on or other requirements in respect of the operation of any
business, division or operating unit of the Buyer or any of its Affiliates,
including the Business and the Purchased Assets from and after the Closing;
provided, however, that the Buyer shall not consent to any voluntary extension
of any statutory deadline or waiting period or to any voluntary delay of the
consummation of the transactions contemplated by this Agreement at the behest of
any Governmental Authority without the consent of the Seller, which shall not be
unreasonably withheld.

(b)    The Seller and the Buyer shall (and shall cause their respective
Affiliates to), to the extent permitted by applicable Law, (i) give each other
prompt notice of the making or commencement of any request, inquiry or
proceeding by or before any Governmental Authority with respect to the
transactions contemplated by this Agreement, (ii) keep each other reasonably
informed as to the status of any such request, inquiry or proceeding,
(iii) promptly inform each other of any communication (and provide each other
with copies of all written communications) to or from any Governmental Authority
regarding the transactions contemplated by this Agreement, (iv) consult and
cooperate with each other in good faith in connection with any meetings or oral
communications, formal or informal, with any Governmental Authority in
connection with the transactions contemplated by this Agreement and provide each
other with advance notice and an opportunity to attend and participate in all
such meetings and oral communications, (v) provide each other with reasonable
advance opportunity to review and comment upon (and each will consider in good
faith the views of the other in connection with), any filing, registration,
declaration, notice, analysis, appearance, presentation, memorandum, brief,
argument, opinion, proposal or other communication, oral or written, made or
submitted to any Governmental Authority regarding the transactions contemplated
by this Agreement, and (vi) promptly provide, after consulting with the other
party, any

 

43



--------------------------------------------------------------------------------

additional or supplemental information requested by any Governmental Authority.
Notwithstanding any provisions of this Section 6.5(b) to the contrary,
(x) materials provided to the other party pursuant to this Section 6.5(b) may be
redacted (A) as necessary to comply with contractual arrangements, and (B) as
necessary to address privilege or confidentiality concerns and (y) each party
shall have the Right to reasonably designate information provided to the other
party as for the other side’s outside counsel only.

(c)    None of the Buyer and the Seller shall, and the Buyer and Seller shall
not permit any of their respective Affiliates to, take any action (including
acquiring or making any investment in any Person or any division or assets
thereof) that would, or would reasonably be expected to, result in a material
delay in the satisfaction of any of the conditions set forth in Article IX or
any of such conditions not being satisfied.

(d)    The Buyer and the Seller shall use their reasonable best efforts to give
all notices to, and obtain all consents from, all third parties required to be
obtained or made by the Buyer or the Seller in connection with the Transaction
or the other transactions contemplated by this Agreement; provided, however,
that the Seller shall not be obligated to pay any consideration therefor to any
third party from whom consent or approval is requested.

Section 6.6    Public Announcements. Except as provided for in this Agreement,
before the Closing, the Buyer and the Seller shall, and shall cause their
Affiliates to, consult with each other before issuing any press release or
otherwise making any public statements about this Agreement or any of the
transactions contemplated by this Agreement. Neither the Buyer nor the Seller
shall (or shall permit their Affiliates to) issue any such press release or make
any such public statement prior to such consultation, except to the extent
required by applicable Law or the Applicable Exchange requirements, in which
case that party shall use its commercially reasonable efforts to consult with
the other party before issuing or permitting any such release or making any such
public statement. Notwithstanding the foregoing, without the prior consent of
the Buyer, the Seller (a) may communicate with customers, vendors, suppliers,
financial analysts and investors in a manner consistent with its past practice
in compliance with applicable Law and (b) may disseminate the information
included in a press release or other document previously approved for external
distribution by the Buyer.

Section 6.7    Notice of Certain Events. From the date hereof until the Closing,
the Seller shall promptly notify the Buyer in writing of each of the following
matters, and the Buyer shall promptly notify the Seller in writing of each of
the matters under clause (b) or (c) below:

(a)    Any fact, circumstance, event or action the existence, occurrence or
taking of which (A) has had, or would reasonably be expected to have,
individually or in the aggregate, a Business Material Adverse Effect, (B) has
resulted in, or would reasonably be expected to result in, any representation or
warranty made by the Seller hereunder not being true and correct and that would
reasonably be expected to result in the failure of any of the conditions set
forth in Section 9.2(a) not being satisfied, or (C) has resulted in, or would
reasonably be expected to result in, the failure of any of the conditions set
forth in Section 9.2 to be satisfied;

 

44



--------------------------------------------------------------------------------

(b)    Any written notice or communications from any Person alleging that the
consent of such Person is or may be required in connection with the transactions
contemplated by this Agreement under any Material Contract;

(c)    Any written notice or communication from any Governmental Authority in
connection with the transactions contemplated by this Agreement;

(d)    Any incurrence of debt by the Business, including obligations for trade
payables but excluding trade payables incurred in the ordinary course of
business, by any of the Subsidiary Transferors; and

(e)    Any Legal Actions commenced, or to the Seller’s Knowledge, threatened
against, relating to or involving or otherwise affecting the Seller or any of
the Subsidiary Transferors that, if pending on the date of this Agreement, would
have been required to be disclosed pursuant to Section 4.10 or that seeks to
prevent the consummation of the transactions contemplated by this Agreement.

Section 6.8    Exclusivity. Until the earlier of the Closing and the termination
of this Agreement pursuant to its terms, the Seller shall not, and shall direct
its Affiliates and Representatives not to: (a) knowingly initiate, solicit or
make any proposal or offer with respect to a merger, acquisition, consolidation,
recapitalization, liquidation, dissolution, equity investment or similar
transaction involving the Purchased Assets, or any purchase of all or a
substantial portion of the assets of the Business (a “Proposal”); or (b) other
than informing Persons of the existence of this Section 6.8 (Exclusivity) or
communicating that such Person is not permitted to engage in such activity at
such time, engage in any negotiations concerning, or provide any confidential or
non-public information or data to, or have any substantive discussions with, any
Person that has made a Proposal. The Seller shall (i) promptly inform the Buyer
in the event of any of the foregoing (without disclosing to the Buyer the
identity of such Person that has made a Proposal), and shall (ii) direct its
Affiliates and Representatives to, immediately terminate all discussions or
negotiations with all Persons who have made Proposals that are currently ongoing
and shall promptly request the prompt return or destruction of any confidential
information provided to such Person in connection with such Person’s
consideration of a possible Proposal. Notwithstanding the foregoing, the term
“Proposal” shall not include, and nothing in this Section 6.8 shall impair or
apply to, any offer, inquiry or proposal to acquire any or all of the Other
Businesses, including any offer, inquiry or proposal to acquire the assets
(excluding the Purchased Assets and the Business) or equity securities of
MagnaChip ListCo, the Seller, MSK or any of their respective Affiliates, so long
as such offer, inquiry or proposal assumes and results in any transaction that
is consummated after the transactions contemplated by this Agreement have been
consummated and the Purchased Assets and the Business are no longer held by
MagnaChip ListCo, the Seller, MSK or any of the other Subsidiary Transferors.

Section 6.9    Deposits; Escrow Agreement; Factory (Kun) Mortgage.

(a)    Substantially concurrently with the execution of this Agreement, the
Buyer shall deposit, or cause to be deposited, $34,470,000 (the

 

45



--------------------------------------------------------------------------------

“Buyer Deposit”) with Hana Bank (the “Escrow Agent”) by wire transfer of
immediately available funds to an account designated by the Escrow Agent (the
“Buyer Escrow Account”, and all funds held in the Escrow Account at any given
time, the “Buyer Escrow Funds”). Failure to deposit the Buyer Deposit
substantially concurrently with the execution of this Agreement shall entitle
the Seller to terminate the Agreement in accordance with Section 10.4(b).
Subject to this Section 6.9, the Escrow Agent shall hold the Buyer Deposit in
the Buyer Escrow Account, which shall be a segregated account, until the Closing
and, at the Closing, the Buyer and MSK shall jointly instruct the Escrow Agent
to, and the Escrow Agent shall, release the Buyer Escrow Funds to MSK. The
Buyer, Seller and MSK agree and acknowledge that the Buyer Escrow Funds are for
payment of the Purchased Assets and, in the event that the Buyer has any
Liabilities under this Agreement, including to pay the Buyer Termination Fee
pursuant to Section 10.6(a) and any amounts owing pursuant to Section 10.6(c),
the Buyer Escrow Funds shall be available for payment of these Liabilities or to
meet its obligations under an order of specific performance in accordance with
Section 12.13.

(b)    Substantially concurrently with the execution of this Agreement, MSK
shall, at its cost, grant to the Buyer a first priority factory (kun) mortgage (
LOGO [g908763g41h62.jpg] ) (the “Kun Mortgage”) on the real properties owned by
MSK in respect of the fabrication facility located in Gumi, Korea, known as “Fab
3”, and other material assets in such facility attached to or forming part of
such facility, for purposes of securing the payment of the Seller’s Termination
Fee. The maximum amount to be secured by the Kun Mortgage shall be $34,470,000
(the “Seller Security Amount”). Upon registration of the Kun Mortgage, the Buyer
shall deliver the Kun Mortgage certificate (the “Kun Mortgage Certificate”) to
Lee&Ko for Lee&Ko to hold in escrow, to be released to Seller as set forth
below. The Kun Mortgage shall be governed by a mortgage agreement in the form
attached hereto as Exhibit P (the “Factory (Kun) Mortgage Agreement”). Failure
of MSK to enter into the Factory (Kun) Mortgage Agreement substantially
concurrently with the execution of this Agreement shall entitle the Buyer to
terminate the Agreement; provided, however, that at any time after the Factory
(Kun) Mortgage Agreement is executed or the Kun Mortgage is registered, the
Seller may, in its sole discretion, elect to replace the Kun Mortgage with a
deposit of cash in an amount equal to the Seller Security Amount (the “Seller
Deposit”) with the Escrow Agent (such deposited cash, the “Seller Escrow Funds”,
and together with the Buyer Escrow Funds, each of such funds, the “Escrow
Funds”) in an account designated by the Escrow Agent (the “Seller Escrow
Account”, and together with the Buyer Escrow Account, each an “Escrow Account”),
and upon the making of the Seller Deposit, the Buyer shall release MSK from its
obligations under the Factory (Kun) Mortgage Agreement. If the Seller elects to
make the Seller Deposit, (i) the Seller and the Buyer shall enter into an escrow
agreement with the Escrow Agent substantially in the form of the Buyer Escrow
Agreement (the “Seller Escrow Agreement”, and together with the Buyer Escrow
Agreement, each an “Escrow Agreement”), (ii) subject to this Section 6.9, the
Escrow Agent shall hold the Seller Deposit in the Seller Escrow Account, which
shall be a segregated account, until the Closing, (iii) the Buyer and MSK shall
terminate the Factory (Kun) Mortgage Agreement, the Buyer shall instruct Lee&Ko
to release the Kun Mortgage Certificate to MSK, and the Buyer shall further
execute any other document or take any action required to effect the release of
MSK from its obligations under the Factory (Kun) Mortgage Agreement and
deregister the Kun Mortgage, in

 

46



--------------------------------------------------------------------------------

each case, as may be requested by MSK, including providing MSK with any
documents necessary or required to deregister the Kun Mortgage, and (iv) at the
Closing, the Buyer and MSK shall jointly instruct the Escrow Agent to, and the
Escrow Agent shall, release the Seller Escrow Funds to MSK. If the Seller does
not elect to make the Seller Deposit, then at the Closing the Buyer and Seller
shall terminate the Factory (Kun) Mortgage Agreement, the Buyer shall instruct
Lee&Ko to release the Kun Mortgage Certificate to MSK and the Buyer shall
further execute any other document or take any action required to effect the
release of MSK from its obligations under the Factory (Kun) Mortgage Agreement
and deregister the Kun Mortgage, in each case, as may be requested by MSK,
including providing MSK with any documents necessary or required to deregister
the Kun Mortgage in the court registry. The Buyer, Seller and MSK agree and
acknowledge that the Kun Mortgage, the Seller Deposit and/or the Seller Escrow
Funds, as the case may be, are for payment of the Seller Termination Fee
pursuant to Section 10.6(b) and any amounts owing pursuant to Section 10.6(c)
and the Kun Mortgage or the Seller Escrow Funds shall be available for payment
of these Liabilities only.

(c)    Except as set forth in Section 6.9(e), the Escrow Agent shall not be
required or permitted to make any disposition of any of the Buyer Escrow Funds
from the Buyer Escrow Account or, in the event the Seller elects to replace the
Kun Mortgage with a Seller Deposit, the Seller Escrow Funds from the Seller
Escrow Account, unless (i) the Escrow Agent is directed to do so in writing by
MSK and the Buyer, acting jointly, or (ii) the Escrow Agent is directed to do so
in writing by the party which claims to be entitled to receive any of the Escrow
Funds together with a copy of a final and binding arbitral award (and other
requirements as set forth in the Escrow Agreement) issued by an arbitration
tribunal pursuant to Section 12.3 that requires the other party to pay the
claiming party an amount not less than the amount of the claim being made to the
Escrow Agent. With respect to clause (ii), (x) if the final and binding arbitral
award provides for the payment of the Buyer Termination Fee or an amount equal
to all or a portion of the Buyer Escrow Funds to MSK or the Seller, the Escrow
Agent shall distribute such amount set forth in the final and binding arbitral
award to MSK (and the remainder of the Buyer Escrow Funds after such
distribution, if any, to the Buyer), and shall release the full amount of the
Seller Escrow Funds to MSK, in each case, pursuant to the Escrow Agreement, and
(y) if the final and binding arbitral award provides for payment of the Seller
Termination Fee or an amount equal to all or a portion of the Seller Escrow
Funds to the Buyer, the Escrow Agent shall distribute such amount set forth in
the final and binding arbitral award to the Buyer (and the remainder of the
Seller Escrow Funds after such distribution, if any, to MSK), and shall release
the full amount of the Buyer Escrow Funds to the Buyer, in each case, pursuant
to the Escrow Agreement.

(d)    Notwithstanding anything to the contrary in this Agreement, in the event
that this Agreement is terminated and a Termination Fee is required to be paid
pursuant to Section 10.6(a) or Section 10.6(b), the Buyer and MSK agree to
jointly instruct the Escrow Agent to release from the Escrow Account, within
five (5) Business Days of such termination (and in the absence of joint
instruction, instruction pursuant to clause (ii) of Section 6.9(c) by the party
who is entitled to such payment), (i) in the case of the Buyer Termination Fee,
(x) to MSK, funds in an amount equal to the Buyer Termination Fee (plus any
interest payable thereon pursuant to Section 10.6(c)), (y) to the Buyer, the
funds remaining, if any, in

 

47



--------------------------------------------------------------------------------

the Buyer Escrow Account following the release of the funds described in clause
(x), and (z) in the event the Seller elects to replace the Kun Mortgage with a
Seller Deposit, to MSK, all of the funds in the Seller Escrow Account, and
(ii) in the case of the Seller Termination Fee, (A) in the event the Seller
elects to replace the Kun Mortgage with a Seller Deposit, to the Buyer, the
funds in an amount equal to the Seller Termination Fee (plus any interest
payable thereon pursuant to Section 10.6(c)), (B) in the event the Seller elects
to replace the Kun Mortgage with a Seller Deposit, to MSK, the funds remaining,
if any, in the Seller Escrow Account following the release of the funds
described in clause (A), and (C) to the Buyer, all of the funds in the Buyer
Escrow Account.

(e)    If this Agreement is terminated in any circumstances other than such
circumstances which result in (i) the Buyer Termination Fee being required to be
paid pursuant to Section 10.6(a) or (ii) the Seller Termination Fee being
required to be paid pursuant to Section 10.6(b), the Escrow Agent shall not
dispose of any of the Escrow Funds until the sixtieth (60th) day following such
termination (the “Release Date”), at which time the Buyer Escrow Funds shall be
released to the Buyer and in the event the Seller elects to replace the Kun
Mortgage with a Seller Deposit, the Seller Escrow Funds shall be released to
MSK; provided, however, that if at any time prior to the Release Date, either
MSK or the Buyer has delivered to the Escrow Agent a written notice stating that
it or any of its Affiliates has brought an arbitration against the other seeking
the payment of (x) in the case of an arbitration brought by MSK or any of its
Affiliates, the Buyer Termination Fee pursuant to Section 10.6(a), then the
Escrow Agent shall not dispose of any of the Buyer Escrow Funds unless permitted
to do so in accordance with Section 6.9(c) (but, for the avoidance of doubt, in
the event the Seller elects to replace the Kun Mortgage with a Seller Deposit,
the Escrow Agent shall release the Seller Escrow Funds to MSK on the Release
Date so long as the Buyer has not delivered to the Escrow Agent a written notice
in accordance with this proviso and the Escrow Agreement) or (y) in the case of
an arbitration brought by the Buyer or any of its Affiliates, the Seller
Termination Fee pursuant to Section 10.6(b), then, in the event the Seller
elects to replace the Kun Mortgage with a Seller Deposit, the Escrow Agent shall
not dispose of any of the Seller Escrow Funds unless permitted to do so in
accordance with Section 6.9(c) (but, for the avoidance of doubt, the Escrow
Agent shall release the Buyer Escrow Funds to the Buyer on the Release Date so
long as MSK has not delivered to the Escrow Agent a written notice in accordance
with this proviso and the Escrow Agreement). Notwithstanding anything to the
contrary in this Agreement, if the Seller has brought a Legal Action seeking
specific performance pursuant to Section 12.13, the Escrow Agent shall not
dispose of any of the Buyer Escrow Funds unless such matter has been finally
judicially determined or there is a final and binding arbitral award with
respect thereto, and then the Buyer Escrow Funds shall only be disposed in
accordance with Section 6.9(c).

Section 6.10    IT Separation.

(a)    From and after the date of this Agreement and prior to the earlier of the
Closing or the termination of this Agreement pursuant to ARTICLE X, the Buyer
shall use its reasonable best efforts to, and the Seller shall use its
reasonable best efforts to cooperate with and assist the Buyer to, separate the
material information technology assets of the Business identified on Exhibit O
hereto

 

48



--------------------------------------------------------------------------------

(the “Material Business IT Systems”) from the Seller’s information technology
assets (the “IT Separation”). As promptly as practicable following the date
hereof, the Seller and the Buyer shall jointly retain an independent,
third-party information technology consultant, who is not the Consultant defined
below (the “IT Auditor”), to assist in the planning of the IT Separation,
monitor the progress of the IT Separation, audit the IT Separation and affirm
its completion in accordance with this Section 6.10(a), and shall be instructed
and incentivized to assist in the completion of the IT Separation within four
(4) months following the date hereof. In addition, the Buyer shall, as promptly
as practicable following the date hereof, retain an independent, third-party
information technology consultant (which, for the avoidance of doubt, shall
include SK holdings C&C, the “Consultant”), at the Buyer’s sole cost and
expense, to implement the IT Separation according to plans to be mutually agreed
between the Seller and the Buyer with the assistance of the IT Auditor, which
plans shall include: (a) a target completion date for the IT Separation, which
shall be targeted no later than four (4) months following the date hereof, (b) a
schedule of reporting by the IT Consultant to the Buyer, Seller and the IT
Auditor with respect to then-current progress, which shall occur no less
frequently than once per week, and (c) standards for determining when the IT
Separation has been completed as set forth in Exhibit O (the “Completion
Standards”). For the avoidance of doubt, the Consultant shall be obligated to
perform its obligations under its agreement with the Buyer until the earlier of
the Closing and the termination of this Agreement pursuant to Article X.

(b)    Upon completion of the IT Separation in material conformance with the
Completion Standards, as determined by the Consultant, the Consultant shall
notify the Buyer, the Seller and the IT Auditor. Upon receipt of such
notification, the Buyer and the Seller shall cause the IT Auditor to audit the
IT Separation implemented by the Consultant and, within five (5) Business Days
thereof, either deliver an affirmation in writing to the Buyer and Seller that
the IT Separation has been completed in material conformance with the Completion
Standards (the “Affirmation”) or deliver a statement in writing (a “Deficiencies
Statement”) to the Buyer and Seller that the IT Separation has not been so
completed and include a detailed explanation of all deficiencies and steps to
remediate such deficiencies. In the event the IT Auditor delivers a Deficiencies
Statement, the Buyer shall deliver such Deficiencies Statement to the Consultant
and shall cause the Consultant to implement the remediation steps set forth
therein. Upon material completion of such remediation steps, as determined by
the Consultant, the Consultant shall notify the Buyer, the Seller and the IT
Auditor, and the Buyer and Seller shall again cause the IT Auditor to audit the
IT Separation and provide an Affirmation or Deficiencies Statement in accordance
with this Section 6.10(b).

(c)    Except for the fees and expenses of the IT Auditor, which shall be borne
equally by the Buyer and the Seller, all costs and expenses incurred in
connection with the IT Separation, including all fees and expenses of the
Consultant, shall be borne by the Buyer, and the Buyer shall promptly reimburse
the Seller therefor upon written notice.

 

49



--------------------------------------------------------------------------------

ARTICLE VII

OTHER COVENANTS AND AGREEMENTS

Section 7.1    Certain Payments or Instruments Received from Third Parties. To
the extent that, after the Closing Date, (a) the Buyer receives any payment or
instrument that is for the account of the Seller or any of its Affiliates
according to the terms of this Agreement, the Buyer shall promptly deliver such
amount or instrument to the Seller or such Affiliate of the Seller, and (b) the
Seller or any of its Affiliates receives any payment that is for the account of
the Buyer according to the terms of this Agreement or otherwise relates
primarily to the Business, the Seller or such Affiliate of the Seller shall
promptly deliver such amount or instrument to the Buyer, as applicable. All
amounts due and payable under this Section 7.1 shall be due and payable by the
applicable party in immediately available funds, by wire transfer to the bank
account designated in writing by the relevant party. Notwithstanding the
foregoing, each party hereby undertakes to use commercially reasonable efforts
to direct or forward all bills, invoices or like instruments to the appropriate
party.

Section 7.2    Use of Name and Trademarks. Except as otherwise specifically
provided in the Transitional Trademark License Agreement, as soon as reasonably
practicable after the Closing, but in any event within thirty (30) days
thereafter, the Buyer shall (i) cease all use of any Seller Trademarks,
(ii) cease to hold themselves out as having any affiliation, either expressly or
by implication, with the Seller, any Subsidiary Transferor or any other
Affiliate of the Seller and (iii) remove, strike over or otherwise obliterate
and cease use of all Seller Trademarks from all of the Buyer’s assets and other
materials.

Section 7.3    Wrong Pocket Assets. Subject to Section 2.8 (Non-Assignable
Assets), if at any time within six (6) months following the Closing Date, either
the Seller or the Buyer becomes aware that any Purchased Assets (with a value in
excess of $10,000 individually) have not been transferred to, or are not owned
by the Buyer as of the Closing Date (the “Wrong Pocket Purchased Asset”), or
that any Excluded Assets (with a value in excess of $10,000 individually) have
been transferred to, or are owned by, the Buyer as of the Closing Date (the
“Wrong Pocket Excluded Asset”, together with Wrong Pocket Purchased Asset, each
a “Wrong Pocket Asset”), such party shall notify the other party and (a) the
Seller shall transfer, or procure the transfer of such Wrong Pocket Purchased
Asset to Buyer at the Seller’s sole cost and expense, and the Buyer shall
transfer, or procure the transfer of such Wrong Pocket Excluded Asset to Seller
at the Buyer’s sole cost and expense; and (b) the Seller or the Buyer, as the
case may be, shall take all such additional steps and make such payments as
shall be necessary to place the other party in the same economic position as if
the transfer of the Wrong Pocket Assets had occurred or had not occurred on the
Closing Date, as the case may be (including without limitation, return of any
monies received by it on or after the Closing in relation to the Wrong Pocket
Asset).

Section 7.4    Non-Solicitation(a) . For a period of eighteen (18) months from
and after the Closing Date, the Seller shall not, and shall cause MagnaChip
ListCo and its direct and indirect Subsidiaries (each, a “Seller Restricted
Party”) not to, directly or indirectly, solicit for hiring or hire, or assist
any other Person in the solicitation or hiring of, any Transferred Employee or
any person who has been a Transferred Employee in the one hundred twenty
(120) days immediately preceding

 

50



--------------------------------------------------------------------------------

such solicitation or hire, or encourage any such employee to leave such
employment or hire any such employee who has left such employment, except
pursuant to a general solicitation which is not directed specifically to any
such employees; provided, that the Seller Restricted Parties shall not be
restricted from engaging in general or public solicitations or advertising not
targeted at any such Persons described above.

(b)    For a period of eighteen (18) months from and after the Closing Date, the
Buyer shall not, and shall cause its direct and indirect Subsidiaries and
controlled Affiliates (each, a “Buyer Restricted Party”) not to, directly or
indirectly, solicit for hiring or hire, or assist any other Person in the
solicitation or hiring of, any officer or employee in Korea, China, Germany or
Taiwan of the Seller or any of its Affiliates or any person who has been an
officer or employee in Korea, China, Germany and Taiwan of the Seller or any of
its Affiliates in the one hundred twenty (120) days immediately preceding such
solicitation or hire, or encourage any such employee to leave such employment or
hire any such employee who has left such employment, except pursuant to a
general solicitation which is not directed specifically to any such employees;
provided, that the Buyer Restricted Parties shall not be restricted from
engaging in general or public solicitations or advertising not targeted at any
such Persons described above.

Section 7.5    Access to Information. From and after the Closing, for a period
of seven (7) years therefrom, the Seller, on the one hand, and the Buyer, on the
other hand, shall each afford the other and its accountants, counsel and other
designated Representatives access upon reasonable advance notice during normal
business hours to all records, agreements, documents, files, books, Contracts,
instruments, computer data and other data and information in its possession
relating to the Business (the “Other Party Records”), insofar as the requesting
party can reasonably demonstrate to the other party that such access is required
by the other party solely for the purposes of audit, accounting and litigation
purposes; provided, however, that the review of the Other Party Records shall be
strictly limited to the purpose for which such review is requested. Nothing
herein shall require any party or its respective Subsidiaries to disclose
information to the extent such disclosure (i) may result in a waiver of
attorney-client privilege, work product doctrine or similar privilege, or
(ii) may violate any applicable Law or any confidentiality obligation of such
party or its respective Subsidiaries.

Section 7.6    Retention of Records. The Buyer agrees to retain all the books
and records of the Business existing on the Closing Date and not to destroy or
dispose of any thereof for a period of seven (7) years following the Closing
Date or such longer time as may be required by Law, and thereafter, if the Buyer
desires to destroy or dispose of such books and records, to offer first in
writing at least thirty (30) days prior to such destruction or disposition to
surrender them to the Seller.

Section 7.7    Ownership of Information; Confidentiality.

(a)    Any information owned by one party or any of its Subsidiaries that is
provided to a requesting party pursuant to this Article VII shall be deemed to
remain the property of the providing party. Unless specifically set forth
herein, nothing contained in this Agreement shall be construed as granting or
conferring rights of license or otherwise in any such information.

 

51



--------------------------------------------------------------------------------

(b)    From and after the Closing, except as otherwise permitted by this
Agreement or with the prior written consent of the other party, each party and
its Affiliates shall, and shall use their reasonable best efforts to cause their
respective Representatives to, hold in confidence, unless compelled to disclose
by judicial or administrative process or by other requirements of Law or the
rules of any stock exchange on which such Person’s securities are listed or
sought to be listed, any information provided to a requesting party pursuant to
this Article VII, except (i) to the extent that such information can be shown to
have been in the public domain through no fault of such party or its
Subsidiaries or Affiliates, (ii) to the extent that such information can be
shown to have been later lawfully acquired by such party after the Closing,
(iii) that such party may disclose, or may permit disclosure of, such
information to its respective auditors, attorneys, financial advisors, bankers
and other appropriate consultants and advisors who have a need to know such
information for auditing and other non-commercial purposes and are informed of
their obligation to hold such information confidential to the same extent as is
applicable to the parties to this Agreement and in respect of whose failure to
comply with such obligations, the applicable party will be responsible, and
(iv) that such party may disclose, or may permit disclosure of, such information
as required in connection with any legal or other proceeding by such party
against the Seller (in the case of the Buyer) or the Buyer (in the case of the
Seller). The obligation of each party and its respective Subsidiaries and
Affiliates to hold any such information in confidence shall be satisfied if they
exercise the same care with respect to such information as they would take to
preserve the confidentiality of their own similar information.

Section 7.8    Transfer Taxes.

(a)    Except as otherwise provided in this Section 7.8, all sales, use,
transfer, stamp, registration, documentary, excise, real property transfer or
gains, or similar Taxes incurred as a result of the transactions contemplated by
this Agreement and all related interest and penalties for which the Seller or
MSK, on the one hand, or the Buyer, on the other hand, may be liable shall be
allocated in accordance with the applicable Law, and for the avoidance of doubt,
any capital gains or corporate Tax that is or may become due on part of the
Seller, MSK or any of the other Subsidiary Transferors as a result of the
transactions contemplated by this Agreement shall be borne by the Seller, MSK or
their Affiliates, as the case may be.

(b)    The parties acknowledge that certain Purchased Assets may give rise to
VAT under applicable Law. MSK shall issue a VAT invoice (the “VAT Invoice”) to
the Buyer no later than three (3) Business Days prior to the anticipated Closing
Date, together with supporting calculations, where the VAT applicable for such
Purchased Assets shall be calculated in accordance with applicable Law based on
the allocation of the Purchase Price set forth in such supporting calculations.
On or prior to two Business Days prior to the statutory due date, the Buyer
shall pay the VAT as set forth in the VAT Invoice to the relevant Korean Tax
authority, together with the submission of a return for payment of VAT by proxy
(on behalf of MSK) under Article 95(5) of the Enforcement Decree of Value-Added
Tax Act of Korea. Upon the payment of the VAT by the Buyer, the Buyer shall
promptly furnish to the Seller or MSK all receipts and all other documents
reasonably requested by the Seller or MSK evidencing proper payment of the VAT
to the relevant Korean Tax authority. In the event of any post-Closing
adjustment to the

 

52



--------------------------------------------------------------------------------

Purchase Price under Section 2.6 and any changes to the Allocation
Schedule pursuant to Section 2.7, the parties shall cooperate and complete a
re-apportionment of the Purchase Price in a timely manner, pursuant to which MSK
shall issue an amended VAT Invoice to the Buyer, and the Buyer shall take
necessary actions relating thereto.

Section 7.9    No Restriction on Operation of Businesses of Seller and its
Affiliates. The Seller and the Buyer hereby agree that no provision in this
Agreement or any of the Ancillary Agreements shall, nor shall the consummation
of the Transaction or the other transactions contemplated by this Agreement or
the Ancillary Agreements, give rise, whether pursuant to or by operation of
applicable Law or otherwise, to a restriction on, or in any way limit, the
ability of the Seller or any of its Affiliates to operate the Other Businesses
or to pursue any other business venture (whether through the Other Businesses or
otherwise) from and after the Closing.

Section 7.10    Trade Payables; Post-Closing Contracts and Receivables.

(a)    The Seller shall set aside a portion of the Estimated Purchase Price
sufficient to pay off and discharge the outstanding trade payables of MSK that
have been invoiced by its vendors as of no earlier than the third (3rd) Business
Day prior to the execution of this Agreement, as set forth in Exhibit N hereto,
on or prior to their due dates.

(b)    For a period of six (6) months after the Closing Date, in the event any
Subsidiary Transferor receives any order, offer or otherwise any agreement by a
customer to purchase, or any receivables accruing after the Closing Date with
respect to, any product or service of the Business, the Seller shall promptly
notify the Buyer of such order, offer, agreement or receivable and transfer such
order, offer, agreement or receivable to the Buyer, subject to any third party
consent that may be required with respect thereto.

Section 7.11    Non-Competition. From the Closing Date to the date that is the
earlier of (A) three (3) years after when MSK ceases to provide Foundry Services
to Buyer under the Foundry Services Agreement (MSK to Buyer) and (B) six (6)
years after the Closing Date, the Seller shall not, and shall cause the Seller
Restricted Parties not to, directly or indirectly through any other Person,
operate, own, manage, engage in or acquire any interest in any business that
provides Foundry Services (a “Competing Business”). Notwithstanding the
foregoing, this Section 7.11 shall in no way (i) limit or restrict the ability
of the Seller or any of its Affiliates from manufacturing products in a foundry
(x) that are ultimately incorporated into third party components for customers
of the Other Businesses or (y) pursuant to the Foundry Services Agreement (MSK
to Buyer), (ii) prohibit the Seller or any of its Affiliates from owning not
more than two percent (2%) of the outstanding securities of any class of any
Person whose securities are listed on an international stock exchange or market
and who is engaged in a Competing Business or (iii) restrict the Seller or any
of its Affiliates from entering into cross license agreements or other
arrangements with producers of products similar to those produced by the Seller
or any of its Affiliates for the purpose of protecting their own ability to
manufacture products in the Other Business, or (iv) restrict the Seller or any
of its Affiliates from exercising their rights and performing their obligations
under any Contracts (other than the Assigned Contracts) to which they are a
party as of the Closing Date.

 

53



--------------------------------------------------------------------------------

ARTICLE VIII

EMPLOYEE MATTERS

Section 8.1    Transfer of Business Employees. The parties agree that all
Business Employees will be transferred to the Buyer as of the Closing Date,
unless any of the Business Employees formally objects to the transfer of his or
her employment (in which case, the employment of such Business Employee shall
not be transferred to the Buyer); for the avoidance of doubt, the parties
acknowledge and agree that the Transaction shall be deemed a business transfer
from the labor and employment perspective under Korean Law. Notwithstanding the
foregoing, in lieu of being transferred to the Buyer as of the Closing Date, the
Business Employees based outside of Korea may continue to be employed by the
Subsidiary Transferors for a certain period after the Closing Date pursuant to
the Transition Services Agreement until the Buyer has established an entity or
alternative arrangement in those locations. The Buyer shall assume, and the
Seller shall cause each of the Subsidiary Transferors to transfer, such Business
Employees (each, a “Transferred Employee”), the list of which shall be provided
by the Seller to the Buyer at least five (5) Business Days prior the Closing
Date. The Buyer agrees to employ the Transferred Employees on the same terms and
conditions as those under which the Transferred Employees are employed by the
Subsidiary Transferors as of the Closing Date. The Seller agrees that prior to
the Closing, the Seller shall, or shall cause its Subsidiary Transferors to, use
commercially reasonable efforts to obtain written confirmations, substantially
in the form to be shared with the Buyer in advance, from the Transferred
Employees on the transfer of their employment to the Buyer (the “Transferred
Employee Confirmations”); provided that the Seller shall not be obligated to
make any payment to the Transferred Employees in order to obtain their
confirmations. The Seller shall, on or prior to the Closing Date, pay each
Transferred Employee an M&A bonus. Promptly following the Closing, the Buyer
shall enter into a collective bargaining agreement with the new Union of the
Transferred Employees at the Buyer that is in the form of the new collective
bargaining agreement entered into between MSK and MagnaChip Semiconductor Labor
Union prior to the Closing.

Section 8.2    Employment Guarantee. For a certain period following the Closing
Date to be agreed among the parties to this Agreement in writing, with respect
to each Transferred Employee who is not an executive with an employment contract
with MSK or a temporary employee/worker immediately prior to Closing, the Buyer
shall not (i) terminate the engagement or employment of any Transferred Employee
or take any adverse measures against any such Transferred Employee, including
termination, suspension or demotion, other than for just cause as permitted
under the Labor Standards Act of Korea (it being understood that the Buyer shall
not engage in compulsory layoffs of Transferred Employees for such period); (ii)
modify any terms of contract, engagement or employment existing as of the
Closing Date in a manner adverse to the interests of any Transferred Employees,
other than for just cause; (iii) shut-down or close any factory or facility in
which the Transferred Employees provide services or (iv) transfer the employment
of any Transferred Employee to any Affiliate of the Buyer without such
Transferred Employee’s consent.

 

54



--------------------------------------------------------------------------------

ARTICLE IX

CONDITIONS

Section 9.1    Conditions to Each Party’s Obligations to Close. The respective
obligation of each party to this Agreement to effect the Transaction is subject
to the satisfaction or waiver on or before the Closing Date of each of the
following conditions:

(a)    Required Regulatory Approvals. The Required Regulatory Approvals shall
have been obtained.

(b)    No Orders. No Governmental Authority shall have issued any Order that
enjoins or otherwise prohibits consummation of the Transaction.

Section 9.2    Conditions to Obligations of the Buyer. The obligations of the
Buyer to effect the Transaction are also subject to the satisfaction or waiver
by the Buyer on or before the Closing Date of the following conditions:

(a)    Representations and Warranties. The representations and warranties of the
Seller set forth in this Agreement (other than in Section 4.9(b)) shall be true
and correct in all respects, without regard to any “materiality” or “Business
Material Adverse Effect” qualifications contained in them, at and as of the
Closing Date, as though made on and as of such date (except for representations
and warranties made as of a specified date, the accuracy of which shall be
determined as of that specified date), with only such exceptions as would not
individually or in the aggregate have a Business Material Adverse Effect.

(b)    Performance of Obligations. The Seller shall have performed in all
material respects all obligations required to be performed by it under this
Agreement at or before the Closing Date.

(c)    Business Material Adverse Effect. No fact, event, condition or
circumstance shall have occurred that has a Business Material Adverse Effect
except in relation to any matter disclosed in the Seller Disclosure Letter.
Notwithstanding anything to the contrary in Section 12.2, this Section 9.2(c)
and any interpretation thereof shall be governed by, and construed in accordance
with, the Laws of the State of Delaware, without regard to conflict of law
principles thereof.

(d)    Labor Agreement; M&A Bonus. Pursuant to Section 8.1, an M&A bonus shall
have been paid to all the Transferred Employees, and the Labor Agreement has
been entered into.

(e)    Affirmation. The Affirmation, duly executed by the IT Auditor, shall have
been delivered to the Buyer and Seller, which condition, for purposes of this
Section 9.2(e) and ARTICLE X, shall be deemed satisfied on the six (6)-month
anniversary of the date hereof, regardless of whether such Affirmation has
actually been delivered or not.

 

55



--------------------------------------------------------------------------------

(f)    Officer’s Certificate. The Buyer shall have received a certificate,
signed by an executive officer of the Seller, certifying as to the matters set
forth in Section 9.2(a), Section 9.2(b) and Section 9.2(d).

Section 9.3    Conditions to Obligation of the Seller. The obligation of the
Seller to effect the Transaction is also subject to the satisfaction or waiver
by the Seller on or before the Closing Date of the following conditions:

(a)    Representations and Warranties. The representations and warranties of the
Buyer set forth in this Agreement shall be true and correct in all respects,
without regard to any “materiality” or “Buyer Material Adverse Effect”
qualifications contained in them, as though made on and as of the Closing Date
(except for representations and warranties made as of a specified date, the
accuracy of which shall be determined as of that specified date), unless the
failure or failures of representations and warranties to be true and correct in
all respects would not individually or in the aggregate have a Buyer Material
Adverse Effect.

(b)    Performance of Obligations. The Buyer shall have performed in all
material respects all obligations required to be performed by it under this
Agreement at or before the Closing Date.

(c)    Officer’s Certificate. The Seller shall have received a certificate,
signed by an executive officer of the Buyer, certifying as to the matters set
forth in Section 9.3(a) and Section  9.3(b).

Section 9.4    Frustration of Closing Conditions. Neither the Seller, on the one
hand, nor the Buyer, on the other hand, may rely, either as a basis for not
consummating the Transaction or for terminating this Agreement and abandoning
the Transaction, on the failure of any condition set forth in Section 9.1,
Section 9.2 or Section 9.3, as the case may be, to be satisfied if such failure
was materially contributed to by such party’s breach of any provision of this
Agreement or failure to use its reasonable best efforts to consummate the
Transaction, as required by this Agreement.

ARTICLE X

TERMINATION

Section 10.1    Termination by Mutual Consent. This Agreement may be terminated
at any time before the Closing by mutual written consent of the Seller and the
Buyer.

Section 10.2    Termination by Either the Seller or the Buyer. This Agreement
may be terminated by either the Seller or the Buyer at any time before the
Closing:

(a)    if the Transaction has not been consummated by a date that is seven
(7) months following the date of this Agreement (the “Termination Date”).
Notwithstanding the foregoing, the right to terminate this Agreement under this
Section 10.2(a) shall not be available to any party to this Agreement whose
breach of any covenant or agreement of this Agreement has materially contributed
to, or resulted in, the failure to consummate the Transaction by such date; or

 

56



--------------------------------------------------------------------------------

(b)    if any Order by a Governmental Authority enjoins or otherwise prohibits
consummation of the Transaction and such Order shall have become final and
non-appealable; provided, however, that the party seeking to terminate this
Agreement pursuant to this Section 10.2(b) shall have used the required efforts
to prevent the entry of and remove such Order in accordance with its obligations
under this Agreement.

Section 10.3    Termination by the Buyer. This Agreement may be terminated by
the Buyer at any time before the Closing:

(a)    if the Seller breaches any of its representations, warranties, covenants
or agreements contained in this Agreement, which breach (i) would give rise to
the failure of a condition to Closing set forth in Section 9.2(a) or
Section 9.2(b) and (ii) has not been cured by the Seller on or before the
earlier of (A) the Business Day prior to the Termination Date and (B) the date
that is twenty (20) Business Days after the Seller’s receipt of written notice
of such breach from the Buyer (but only so long as the Buyer is not then in
breach of its representations, warranties, covenants or agreements contained in
this Agreement, which breach would give rise to the failure of a condition to
Closing set forth in Section 9.3(a) or Section 9.3(b)); or

(b)    if (i) all of the conditions set forth in Article IX have been satisfied
(other than any condition the failure of which to be satisfied is attributable,
in whole or in part, to a breach by the Seller of its representations,
warranties, covenants or agreements contained in this Agreement and other than
conditions that, by their nature, are to be satisfied at the Closing) or waived,
(ii) the Buyer has confirmed by written notice to the Seller that all of the
conditions set forth in Section 9.1 and Section 9.2 have been satisfied (other
than any condition the failure of which to be satisfied is attributable, in
whole or in part, to a breach by the Seller of its representations, warranties,
covenants or agreements contained in this Agreement and other than conditions
that, by their nature, are to be satisfied at the Closing) or waived and that it
intends to terminate this Agreement pursuant to this Section 10.3(b), and
(iii) the Seller and MSK fail to consummate the transactions contemplated by
this Agreement within ten (10) Business Days after the delivery of such notice.

Section 10.4    Termination by the Seller. This Agreement may be terminated by
the Seller at any time before the Closing:

(a)    if the Buyer breaches any of its respective representations, warranties,
covenants or agreements contained in this Agreement, which breach (i) would give
rise to the failure of a condition to Closing set forth in Section 9.3(a) or
Section 9.3(b) and (ii) has not been cured by the Buyer on or before the earlier
of (A) the Business Day prior to the Termination Date and (B) the date that is
twenty (20) Business Days after the Buyer’s receipt of written notice of such
breach from the Seller (but only so long as the Seller is not then in breach of
its representations, warranties, covenants or agreements contained in this
Agreement, which breach would give rise to the failure of a condition to Closing
set forth in Section 9.2(a)) or Section 9.2(b));

 

57



--------------------------------------------------------------------------------

(b)    in accordance with Section 6.9(a), if the Buyer fails to deposit the
Buyer Deposit substantially concurrently with the execution of this Agreement;
or

(c)    if (i) all of the conditions set forth in Article IX have been satisfied
(other than any condition the failure of which to be satisfied is attributable,
in whole or in part, to a breach by the Buyer of its representations,
warranties, covenants or agreements contained in this Agreement and other than
conditions that, by their nature, are to be satisfied at the Closing) or waived,
(ii) the Seller has confirmed by written notice to the Buyer that all of the
conditions set forth in Section 9.1 and Section 9.3 have been satisfied (other
than any condition the failure of which to be satisfied is attributable, in
whole or in part, to a breach by the Buyer of its representations, warranties,
covenants or agreements contained in this Agreement and other than conditions
that, by their nature, are to be satisfied at the Closing) or waived and that it
intends to terminate this Agreement pursuant to this Section 10.4(c), and
(iii) the Buyer fails to consummate the transactions contemplated by this
Agreement within ten (10)  Business Days after the delivery of such notice.

Section 10.5    Effect of Termination. In the event of termination of this
Agreement, this Agreement shall immediately become void and have no effect,
without any liability or obligation on the part of the Buyer or the Seller (or
any Buyer Related Party or Seller Related Party); provided, that the
Confidentiality Agreement and the provisions of Section 6.3(b), Section 6.6,
this Section 10.5, Section 10.6, and Article XII shall survive the termination
hereof; provided, further, that nothing in this Section 10.5 shall be deemed to
release any party from liability for fraud or willful and material breach by
such party of the terms of this Agreement.

Section 10.6    Buyer Termination Fee; Seller Termination Fee.

(a)    The Buyer shall pay to the Seller an amount equal to $34,470,000 (the
“Buyer Termination Fee”):

(i)    if this Agreement is terminated by the Seller pursuant to
Section 10.4(c); or

(ii)    if this Agreement is terminated by the Seller or the Buyer pursuant to
Section 10.2(a) and the Seller would have been entitled to terminate this
Agreement pursuant to Section 10.4(c) but for such termination pursuant to
Section 10.2(a),

in each case, which shall be satisfied by the release of Buyer Escrow Funds in
accordance with Section 6.9(c) (and if the Buyer Termination Fee exceeds the
then existing Buyer Escrow Funds, then the Buyer shall pay to the Seller such
excess by wire transfer of immediately available funds within five (5) Business
Days after termination).

 

58



--------------------------------------------------------------------------------

(b)    The Seller or MSK shall pay, or cause to be paid, to the Buyer an amount
equal to $ 34,470,000 (the “Seller Termination Fee”, and together with the Buyer
Termination Fee, the “Termination Fees” and each a “Termination Fee”):

(i)    if this Agreement is terminated by the Buyer pursuant to Section 10.3(b);
or

(ii)    if this Agreement is terminated by the Seller or the Buyer pursuant to
Section 10.2(a) and the Buyer would have been entitled to terminate this
Agreement pursuant to Section 10.3(b) but for such termination pursuant to
Section 10.2(a),

in each case, which shall be satisfied by either the exercise of the Buyer’s
rights under the Factory (Kun) Mortgage Agreement or the release of Seller
Escrow Funds in accordance with Section 6.9(c), as the case may be (and if the
Seller Termination Fee exceeds the then existing Seller Escrow Funds, then the
Seller or MSK shall pay, or cause to be paid, to the Buyer such excess by wire
transfer of immediately available funds within five (5) Business Days after
termination).

(c)    If either Buyer or Seller fails to pay its respective Termination Fee as
required pursuant to this Section 10.6 when due, such fee shall accrue interest
for the period commencing on the date such fee became past due, at a rate equal
to the rate of interest publicly announced by JPMorgan Chase Bank, N.A., in the
City of New York from time to time during such period, as such bank’s Prime
Lending Rate. In addition, if either Buyer or Seller fails to pay its respective
Termination Fee when due, such party shall also pay to the other party all of
such party’s costs and expenses (including attorneys’ fees) in connection with
all actions to collect such fee.

(d)    The Buyer, Seller and MSK acknowledge that (i) each Termination Fee and
other provisions of this Section 10.6 are an integral part of the transactions
contemplated by this Agreement, (ii) without these agreements, the Buyer, Seller
and MSK would not enter into this Agreement and (iii) any amount payable
pursuant to this Section 10.6 constitutes a penalty (Wi-yak-bul in Korean) that
is valid and enforceable under Korean law. The foregoing shall in no way impair
the rights of the Seller, MSK or Buyer to obtain injunctive or other equitable
relief pursuant to Section 12.13 prior to any termination of this Agreement.

(e)    The Buyer, Seller and MSK further acknowledge that, subject in all
respects to the Buyer’s, Seller’s and MSK’s, respective rights set forth in
Section 12.13, (A) in the event any Termination Fee is paid to a party to this
Agreement in circumstances for which such fee is payable pursuant to
Section 10.6, payment of such Termination Fee shall be the sole and exclusive
monetary damages remedy of the Buyer Related Parties or Seller Related Parties,
as applicable, against the Seller Related Parties or Buyer Related Parties,
respectively, for any Losses suffered as a result of the failure of the
transactions contemplated by this Agreement to be consummated or for a breach or
failure to perform hereunder or otherwise, and (B) upon payment of such amounts
none of the Seller Related Parties or Buyer Related Parties, as applicable,
shall have any further Liability relating to or arising out of this Agreement or
the transactions contemplated by this Agreement. Notwithstanding anything else
to the contrary herein, for the avoidance of doubt, while the Seller and MSK, on
the one hand, and the Buyer, on the other hand, may,

 

59



--------------------------------------------------------------------------------

subject in all respects to this Section 10.6 and Section 12.13, concurrently
pursue (i) both a grant of specific performance or other equitable relief in
accordance with Section 12.13 and (ii) the payment of the Buyer Termination Fee
or the Seller Termination Fee, as applicable, under this Section 10.6, under no
circumstances shall the Seller, MSK or Buyer be permitted or entitled to
receive, directly or indirectly, both a grant of specific performance that
results in a Closing and any money damages or Losses, including all or any
portion of the Buyer Termination Fee or the Seller Termination Fee, as
applicable.

(f)    In connection with any Losses suffered by any Buyer Related Party as a
result of the failure of the transactions contemplated by this Agreement to be
consummated or for a breach or failure to perform hereunder or otherwise, other
than in the circumstances in which the Buyer is entitled to receive the Seller
Termination Fee in accordance with Section 10.6(b) (in which case
Section 10.6(e) shall apply), the Buyer agrees, on behalf of itself and the
Buyer Related Parties, that the maximum aggregate monetary Liability of the
Seller, MSK and the Seller Related Parties, if any, shall be limited to the
amount of the Seller Termination Fee, and in no event shall the Buyer or any
Buyer Related Party seek or be entitled to recover from the Seller, MSK or any
Seller Related Parties, and the Buyer on behalf of itself and the Buyer Related
Parties hereby irrevocably waives and relinquishes any right to seek or recover,
any monetary damages or Losses in excess of such amount. In connection with any
Losses suffered by any Seller Related Party as a result of the failure of the
transactions contemplated by this Agreement to be consummated or for a breach or
failure to perform hereunder or otherwise, other than in the circumstances in
which the Seller is entitled to receive the Buyer Termination Fee in accordance
with Section 10.6(a) (in which case Section 10.6(e) shall apply), the Seller
agrees, on behalf of itself and the Seller Related Parties, that the maximum
aggregate monetary Liability of the Buyer and the Buyer Related Parties, if any,
shall be limited to the amount of the Buyer Termination Fee, and in no event
shall the Seller, MSK or any Seller Related Party seek or be entitled to recover
from the Buyer or any Buyer Related Parties, and the Seller on behalf of itself
and the Seller Related Parties hereby irrevocably waives and relinquishes any
right to seek or recover, any monetary damages or Losses in excess of such
amount.

ARTICLE XI

W&I INSURANCE POLICY AND INDEMNIFICATION

Section 11.1    Insured Claim and W&I Insurance Policy.

(a)    Prior to the Closing, the Buyer shall have provided to the Seller a true
and complete copy of the buyer-side warranty and indemnity insurance policy, to
be issued at Closing in the name of and for the benefit of the Buyer, as set
forth in Exhibit M hereto (the “W&I Insurance Policy”).

(b)    Notwithstanding anything to the contrary in this Agreement, the Buyer
acknowledges and agrees that the Seller has entered into this Agreement on the
condition that the Buyer has purchased the W&I Insurance Policy as its sole and
exclusive remedy in respect of any and all Non-Indemnified Claims, other than
any remedies for Seller’s fraud or fraudulent misrepresentation.

 

60



--------------------------------------------------------------------------------

(c)    The Buyer shall timely pay all premiums and other payments required for
the full term of the W&I Insurance Policy and otherwise comply with all of its
obligations under the W&I Insurance Policy in all material respects. The Buyer
shall ensure, and the Seller acknowledges and agrees, that the W&I Insurance
Policy provides that the insurer shall not be entitled to subrogate against the
Seller or any of its Affiliates and Representatives in respect of any claim or
payment made under the W&I Insurance Policy and shall otherwise not permit any
amendment to the W&I Insurance Policy that has or could have the effect of
creating liability on the part of the Seller and its Affiliates and
Representatives.

(d)    For the avoidance of doubt, the Seller and the Buyer each acknowledges
and agrees that, for the purposes of a Non-Indemnified Claim, the Buyer shall
make claims pursuant to and in accordance with the procedures set out in the W&I
Insurance Policy, other than for any remedies for Seller’s fraud or fraudulent
misrepresentation.

(e)    Irrespective of whether or not the Buyer purchases and maintains the W&I
Insurance Policy, the Buyer, on behalf of itself and its Affiliates hereby
waives, to the fullest extent permitted by applicable Laws, and agrees not to
assert in any Legal Action of any kind, any and all rights, claims and causes of
action they may now have or hereafter have against the Seller, its Affiliates
and their respective Representatives, and their respective successors and
assigns (collectively, the “Seller Related Parties”), in equity or at law, in
contract, tort or otherwise, related to, arising out of, or in connection with
the Non-Indemnified Claims, subject to the limitations and other terms and
conditions contained herein, other than any remedies for Seller’s fraud or
fraudulent misrepresentation.

Section 11.2    Indemnification. Subject to the limitations set forth in this
Article XI, from and after the Closing:

(a)    Buyer agrees to indemnify, defend and hold harmless the Seller and its
Affiliates, and their respective directors, officers, employees, agents,
successors and permitted assigns (collectively, the “Seller Indemnified
Parties”) from and against any and all Losses that are incurred as a result of
(i) any inaccuracy in or breach of any representation or warranty made by the
Buyer in this Agreement, (ii) any breach of, or failure by the Buyer to perform
any of its covenants in Article VI, Article VII and Article VIII and (iii) any
Assumed Liability.

(b)    MSK agrees to indemnify, defend and hold harmless the Buyer and its
Affiliates, and their respective directors, officers, employees, agents,
successors and permitted assigns (collectively, the “Buyer Indemnified Parties”)
from and against any and all Indemnified Losses, provided that none of the
Seller, MSK or other Subsidiary Transferors shall otherwise have any obligation
or liability for any Losses incurred by the Buyer Indemnified Parties or their
respective successors or assigns for any inaccuracy or breach of any of the
representations or warranties that are Non-Indemnified Claims.

Section 11.3    Survival of Representations, Warranties and Covenants. The
representations and warranties of the Seller and the Buyer contained in this
Agreement and any claims based on breach or inaccuracy of the same shall survive
the Closing for a period of eighteen (18) months from the Closing Date, provided
that

 

61



--------------------------------------------------------------------------------

(i) the representations and warranties in Section 4.15 (Environmental Matters)
shall survive for a period of three (3) years from the Closing Date, and
(ii) the representations and warranties in Section 4.14 (Taxes) shall survive
for a period of five (5) years from the Closing Date. The covenants and
agreements in this Agreement requiring performance on or prior to the Closing
Date shall survive for sixty (60) days from the Closing Date. The covenants and
agreements in this Agreement requiring performance after the Closing Date shall
survive in accordance with their terms.

Section 11.4    Limitations.

(a)    The Buyer Indemnified Parties shall not make a claim against the Seller
for indemnification under Section 11.2 for its Losses unless and until the
aggregate amount of such Losses (excluding all Losses in respect of any single
claim which does not exceed $100,000 for which no claim for indemnification may
be made (the “Threshold Amount”)) exceeds the amount equal to one percent (1%)
of the Base Purchase Price (the “Basket”), in which event the Buyer Indemnified
Parties may claim indemnification with respect to the amount of such Losses in
excess of the Basket. Except as provided in the following paragraph (b), the
aggregate liability of the Seller for Buyer Indemnified Parties’ Losses with
respect to any and all claims made pursuant to Section 11.2 shall be limited to
four percent (4%) of the Base Purchase Price (the “Indemnity Cap”).

(b)    Notwithstanding any other provision of this Agreement, in no event shall
an Indemnified Party be entitled to indemnification to the extent: (i) any facts
or circumstances giving rise to the claim arise solely by reason or in
consequence of the due execution and performance of this Agreement or the other
Ancillary Agreements, (ii) the Losses would not have arisen or occurred but for
an act, omission or transaction done, made or carried out by (A) the
Indemnifying Party, its Affiliates, or any of their Representatives at the
written request of or with the written consent of the Indemnified Parties or
(B) the Indemnified Parties, or (iii) the Losses arise from or are otherwise
related to any facts or circumstances notified to the Indemnified Parties in
writing in the Seller Disclosure Letter or any facts or circumstances that
should have reasonably been known to the Indemnified Parties from the written
materials, data, or other information that has been disclosed or provided to the
Buyer on or prior to the date of this Agreement. Each Indemnified Party must use
reasonable efforts to mitigate any Losses for which such Indemnified Party seeks
indemnification under this Agreement.

(c)    Notwithstanding anything to the contrary set forth herein but except as
provided in Section 10.6, no party hereto shall be liable for (and Losses shall
not include) any consequential damages, punitive, exemplary, incidental or
indirect damages relating to any breach of this Agreement. No breach of any
representation, warranty, covenant or agreement contained herein or in any other
documents in connection herewith shall give rise to any right on the part of the
Buyer, the Seller or MSK, after Closing, to rescind this Agreement or any of the
transactions contemplated hereby.

 

62



--------------------------------------------------------------------------------

Section 11.5    Claims for Indemnification.

(a)    Procedure for Third-Party Claims. All claims for indemnification made
under this Agreement resulting from, related to or arising out of a third-party
claim against an Indemnified Party (a “Third Party Claim”) shall be made in
accordance with the following procedures. An Indemnified Party shall give prompt
written notification (not more than thirty (30) days after becoming aware of any
third party claim) to the Indemnifying Party of the commencement of any action,
suit or proceeding relating to a third-party claim for which indemnification may
be sought or, if earlier, upon the assertion of any such claim by a third party.
Such notification shall include a description in reasonable detail, to the
extent known or on hand at the time, of the facts constituting the basis for
such third-party claim, all relevant documentation with respect to such
third-party claim (including any summons, complaint, pleading, written demand or
other document or instrument) and the amount of the Losses claimed (if
reasonably practicable). The Indemnifying Party shall have the right to
participate in, or by giving written notice to the Indemnified Party, to assume
the defense of any Third Party Claim at the Indemnifying Party’s expense and by
the Indemnifying Party’s own counsel, and the Indemnified Party shall cooperate
in good faith in such defense; provided, however, that if the Indemnifying Party
is the Seller, such Indemnifying Party shall not have the right to defend or
direct the defense of any such Third Party Claim that (x) is asserted directly
by or on behalf of a Person that is a supplier or customer of the Business, or
(y) seeks an injunction or other equitable relief against the Indemnified Party.
If the Indemnifying Party does not assume control of such defense, the
Indemnified Party shall control such defense at the reasonable expense of the
Indemnifying Party. The party not controlling such defense may participate
therein at its own expense. The party controlling such defense shall use
reasonable efforts to defend against and keep the other party advised of the
status of such action, suit, proceeding or claim and the defense thereof and
shall have the Right to settle such action, suit, proceeding or claim; provided,
further, however, (i) the Indemnified Party shall not admit any liability or
agree to any settlement of such action, suit, proceeding or claim without the
prior written consent of the Indemnifying Party, and (ii) the Indemnifying Party
shall not admit any liability or agree to any settlement of such action, suit,
proceeding or claim without the prior written consent of the Indemnified Party.

(b)    Procedure for Direct Claims. In the event an Indemnified Party claims a
Right to payment pursuant hereto with respect to any matter not involving a
Third-Party Claim (a “Direct Claim”), such Indemnified Party shall send written
notice of such claim to the appropriate Indemnifying Party (a “Notice of
Claim”). Such Notice of Claim shall specify in detail the legal basis for and
the underlying facts of such Direct Claim. For the avoidance of doubt, the
parties hereto agree and understand that Notices of Claim in respect of a breach
of a representation or warranty must be delivered prior to the expiration of the
survival period for such representation or warranty under Section 11.3 (Survival
of Representations and Warranties).

Section 11.6    Payment of Claims. If either party hereto becomes obligated to
indemnify an Indemnified Party with respect to any claim for indemnification
hereunder and the amount of liability with respect thereto shall have been
finally determined, the Indemnifying Party shall pay such amount to the
Indemnified Party in immediately available funds within twenty (20) days
following written demand by the Indemnified Party. In calculating amounts
payable to an

 

63



--------------------------------------------------------------------------------

Indemnified Party, the amount of any indemnified Losses shall be determined
without duplication of any other Loss for which an indemnification claim has
been made or could be made under any other representation, warranty, covenant,
or agreement and shall be computed net of (i) insurance proceeds, contribution
or other similar payments recoverable by the Indemnified Party under any
insurance policy (including the W&I Insurance Policy) with respect to such
Losses, (ii) any prior or subsequent recovery by the Indemnified Party from any
third party with respect to such Losses, (iii) the amount of any reserve related
to such Losses taken into account or disclosed in the Business Balance Sheet,
and (iv) any Tax benefit attributable to such Losses realized by the Buyer or
any of its Affiliates. All indemnification payments under this Agreement shall
be treated as adjustments to the Purchase Price for all Tax purposes unless
required otherwise by Law.

Section 11.7    Exclusive Remedy. Without limiting Section 11.1(b) from and
after the Closing, the remedies provided in this Article XI shall constitute the
sole and exclusive remedy of any Indemnified Party for damages arising out of,
resulting from or incurred in connection with any claims related to this
Agreement, other than any remedies for fraud; provided, that the foregoing shall
not limit the rights of the parties hereto to seek equitable remedies (including
specific performance or injunctive relief).

ARTICLE XII

MISCELLANEOUS

Section 12.1    Fees and Expenses. Except as explicitly provided otherwise in
this Agreement, whether or not the Transaction is consummated, all fees, costs
and expenses (including those payable to Representatives) incurred by any party
to this Agreement or on its behalf in connection with this Agreement and the
transactions contemplated by this Agreement (“Expenses”) shall be paid by the
party incurring those Expenses, except that the filing fees for any filings made
in connection with obtaining the Required Regulatory Approvals shall be borne
equally by the Buyer and the Seller.

Section 12.2    Governing Law. Except as set forth in Section 9.2(c), this
Agreement and any dispute, claim, legal action, suit, proceeding or controversy
arising out of or relating hereto, shall be governed by, and construed in
accordance with, the Laws of Korea, without regard to conflict of law principles
thereof.

Section 12.3    Arbitration If Closing Not Completed.. Any dispute, controversy
or claim arising out of, relating to or in connection with this Agreement on or
prior to the Closing or in the event that the Closing is not completed for any
reason, including any dispute, controversy or clam arising out of or relating to
any failure to complete the Closing in accordance with this Agreement (including
payment of termination fee or under Section 6.9 and ARTICLE X, or specific
performance for consummation of closing), shall be referred to and finally
resolved by arbitration. The place of arbitration shall be Seoul, Korea, and the
arbitration shall be administered by the International Chamber of Commerce (the
“ICC”) in accordance with the ICC Arbitration Rules in force at the date of
commencement of the arbitration (the “Rules”). The arbitration shall be decided
by a tribunal of three (3) arbitrators, whose appointment shall be in accordance
with the Rules. Arbitration

 

64



--------------------------------------------------------------------------------

proceedings (including any arbitral award rendered) shall be in English. By
agreeing to arbitration, none of the parties hereto intend to deprive any court
of competent jurisdiction of its ability to issue any form of provisional
remedy, including any preliminary injunction or attachment in aid of the
arbitration, or order any interim or conservatory measure.

Section 12.4    Litigation on Claims After Closing. With respect to any dispute,
controversy or claim arising out of, relating to or in connection with this
Agreement after the completion of the Closing in accordance with this Agreement,
each party to this Agreement irrevocably and unconditionally submits to the
personal jurisdiction of the Seoul Central District Court as the first instance.

Section 12.5    Notices. All notices and other communications hereunder shall be
in writing and shall be addressed as follows (or at such other address for a
party as shall be specified by like notice):

If to the Buyer, to:

Magnus Semiconductor, LLC

4th Floor, Yeondang Bldg., Taeheran-ro,

Gangnam-gu, Seoul, Republic of Korea 06158

Attention: Sung Jae, Cha & Yeonkyu, Kim, Representative Directors

Facsimile: (822) 3474-3885 & (822) 552-2599

E-mail: jaycha@alchemistcap.com & ykim@credpart.com

with a copy (which shall not constitute notice) to:

Lee&Ko

c/o Hanjin Building, Namdaemun-ro,

Jung-gu, Seoul, Republic of Korea 04532

Attention: Wonkyu, Han, Esq.

                  Chee-Kwan, Kim, Esq.

Facsimile: (822) 772-4001

E-mail: wonkyu.han@leeko.com

              cheekwan.kim@leeko.com

and

KL Partners

17th Floor, East Wing,

Signature Tower, 100 Cheonggyecheon-ro,

Jung-gu, Seoul, Republic of Korea 04542

Attention: Seong Hoon (Sean) Yi, Esq.

Facsimile: (822) 6226-7800

E-mail: shyi@klpartners.com

If to the Seller or MSK, to:

c/o MagnaChip Semiconductor, Ltd.

VPLEX Bldg., 15F

501 Teheran-ro, Gangnam-gu

 

65



--------------------------------------------------------------------------------

Seoul 06168, Republic of Korea

Attention: Theodore S. Kim, General Counsel

Facsimile: +82-2-6903-5093

E-mail: theodore.kim@magnachip.com

with a copy (which shall not constitute notice) to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019-6064

Attention: Ross A. Fieldston, Esq.

                  Xiaoyu Greg Liu, Esq.

                  Jeffrey D. Marell, Esq.

Facsimile: (212) 757-3900

E-mail: rfieldston@paulweiss.com

             gliu@paulweiss.com

             jmarell@paulweiss.com

and

Kim & Chang

Seyang Building, 39, Sajik-ro 8-gil, Jongno-gu

Seoul 03170, Korea 064

Attention: Bo Yong Ahn

                 Sun Yul Lee

Facsimile: +82-2-737-9091/9092

E-mail: byahn@kimchang.com

             sunyul.lee@kimchang.com

All such notices or communications shall be deemed to have been delivered and
received (a) if delivered in person, on the day of such delivery, (b) if by
facsimile or electronic mail, on the day on which such facsimile or electronic
mail was sent; provided, however, that receipt is personally confirmed by
telephone or by reply facsimile or by electronic mail, as the case may be,
(c) if by certified or registered mail (return receipt requested), on the
seventh (7th) Business Day after the mailing thereof or (d) if by reputable
overnight delivery service, on the third (3rd) Business Day after the sending
thereof.

Section 12.6    Amendment. This Agreement may not be amended except by an
instrument in writing signed by each of the parties to this Agreement.

Section 12.7    Extension; Waiver. At any time before the Closing, the Buyer, on
the one hand, and the Seller, on the other hand, may (a) extend the time for the
performance of any of the obligations of the other party, (b) waive any
inaccuracies in the representations and warranties of the other party contained
in this Agreement or in any document delivered under this Agreement or
(c) subject to applicable Law, waive compliance with any of the covenants or
conditions contained in this Agreement. Any agreement on the part of a party to
any extension or waiver shall be valid only if set forth in an instrument in
writing signed by such party. The failure of any party to assert any of its
rights under this Agreement or otherwise shall not constitute a waiver of such
rights, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any right, power or privilege under
this Agreement.

 

66



--------------------------------------------------------------------------------

Section 12.8    Entire Agreement. This Agreement (including the exhibits and
schedules hereto), the Seller Disclosure Letter and the Confidentiality
Agreement contain all of the terms, conditions and representations and
warranties agreed to by the parties relating to the subject matter of this
Agreement and supersede all prior or contemporaneous agreements, negotiations,
correspondence, undertakings, understandings, representations and warranties,
both written and oral, among the parties to this Agreement with respect to the
subject matter of this Agreement. Without limiting the generality of
Section 5.9, no representation, warranty, inducement, promise, understanding or
condition not set forth in this Agreement has been made or relied upon by any of
the parties to this Agreement.

Section 12.9    No Third-Party Beneficiaries. The Buyer and the Seller hereby
agree that their respective representations, warranties, covenants and
agreements set forth herein are solely for the benefit of the other party
hereto, in accordance with and subject to the terms of this Agreement, and this
Agreement is not intended to, and does not, confer upon any Person other than
the parties hereto any rights or remedies hereunder, including the right to rely
upon the representations and warranties set forth herein. The representations
and warranties in this Agreement are the product of negotiations among the
parties hereto and are for the sole benefit of the parties hereto. Any
inaccuracies in such representations and warranties are subject to waiver by the
parties hereto in accordance with Section 12.7 without notice or liability to
any other Person. The representations and warranties in this Agreement may
represent an allocation among the parties hereto of risks associated with
particular matters regardless of the Knowledge of any of the parties hereto.
Accordingly, Persons other than the parties hereto may not rely upon the
representations and warranties in this Agreement as characterizations of actual
facts or circumstances as of the date of this Agreement or as of any other date.

Section 12.10    Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions of this Agreement.
If any provision of this Agreement, or the application of that provision to any
Person or any circumstance, is invalid or unenforceable, then (a) a suitable and
equitable provision shall be substituted for that provision in order to carry
out, so far as may be valid and enforceable, the intent and purpose of the
invalid or unenforceable provision and (b) the remainder of this Agreement and
the application of that provision to other Persons or circumstances shall not be
affected by such invalidity or unenforceability, nor shall such invalidity or
unenforceability affect the validity or enforceability of that provision, or the
application of that provision, in any other jurisdiction. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in a reasonably acceptable manner so that the transactions contemplated
hereby may be consummated as originally contemplated to the fullest extent
possible.

Section 12.11    Rules of Construction. The parties have participated jointly in
negotiating and drafting this Agreement. If an ambiguity or a question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties, and no presumption or burden of proof shall arise
favoring or

 

67



--------------------------------------------------------------------------------

disfavoring any party by virtue of the authorship of any provision of this
Agreement. Subject to and without limiting the introductory language to
Article IV and Article V, each party to this Agreement has or may have set forth
information in its respective disclosure letter in a section of such disclosure
letter that corresponds to the section of this Agreement to which it relates.
The fact that any item of information is disclosed in a disclosure letter to
this Agreement shall not constitute an admission by such party that such item is
material, that such item has had or would have a Business Material Adverse
Effect or Buyer Material Adverse Effect, as the case may be, or that the
disclosure of such be construed to mean that such information is required to be
disclosed by this Agreement.

Section 12.12    Assignment. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their permitted successors and
assigns. No party to this Agreement may assign or delegate, by operation of law
or otherwise, all or any portion of its rights or liabilities under this
Agreement without the prior written consent of the other parties to this
Agreement, which any such party may withhold in its absolute discretion;
provided that the Buyer shall have the right to assign this Agreement to a
wholly owned Subsidiary of Buyer, but such assignment shall not relieve the
Buyer from its obligations and liabilities hereunder. Any purported assignment
without such prior written consent shall be void.

Section 12.13    Specific Performance. The parties to this Agreement agree that
irreparable damage would occur if any of the provisions of this Agreement were
not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties to this Agreement shall be
entitled to an injunction or injunctions, specific performance or other
equitable relief to prevent or cure breaches or threatened breaches of this
Agreement and to enforce specifically the terms and provisions of this Agreement
in accordance with Section 12.3, and the parties to this Agreement hereby waive
any requirement for the posting of any bond or similar collateral in connection
therewith. The parties to this Agreement further acknowledge and agree that
before the Closing or the termination of this Agreement in accordance with
Article X, the sole and exclusive remedies of any party hereto in respect of any
breach or alleged breach hereunder shall be an injunction, specific performance
or other equitable relief to prevent or cure such breaches by any other party
and/or to enforce specifically the terms and provisions of this Agreement,
including to obtain an order of specific performance requiring such other party
(if all conditions in Article IX (other than those conditions that by their
nature are to be satisfied at the Closing) have been satisfied) to effect the
Closing in accordance with Section 3.1, on the terms and subject to the
conditions in this Agreement, provided, however, that (i) the failure by any
party to seek an injunction, specific performance or other equitable relief in
respect of any breach or alleged breach hereunder before the Closing or the
termination of this Agreement in accordance with Article X shall not prejudice
such party’s right to pursue any and all available remedies after the Closing or
the termination of this Agreement in accordance with Article X in respect of any
breach that occurred before the Closing or the termination of this Agreement in
accordance with Article X, including the right to receive the Buyer Termination
Fee or the Seller Termination fee, as applicable (and, in each case, any
interest payable thereon pursuant to Section 10.6(b)) and (ii) the fact that a
party seeks pursuant to this Section 12.13 an injunction, specific performance
or other equitable relief before the Closing or the termination of this
Agreement in

 

68



--------------------------------------------------------------------------------

accordance with Article X, but does not obtain such relief, shall not prejudice
such party’s right to pursue any and all available remedies after the Closing or
the termination of this Agreement in accordance with Article X for any breach
that occurred prior thereto, including the right to receive the Buyer
Termination Fee or the Seller Termination Fee (and any interest payable thereon
pursuant to Section 10.6(b)). Each party hereto agrees that it will not oppose
the granting of an injunction, specific performance and other equitable relief
on the basis that (a) the other party has an adequate remedy at law or (b) an
award of specific performance is not an appropriate remedy for any reason at law
or equity.

Section 12.14    Counterparts; Effectiveness. This Agreement may be executed in
any number of counterparts, as if the signatures to each counterpart were upon a
single instrument, and all such counterparts together shall be deemed an
original of this Agreement. Facsimile signatures or signatures received as a pdf
attachment to electronic mail shall be treated as original signatures for all
purposes of this Agreement. This Agreement shall become effective when, and only
when, each party hereto shall have received a counterpart signed by all of the
other parties hereto.

Section 12.15    Interpretation. Unless the express context otherwise requires:

(a)    the words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement;

(b)    terms defined in the singular shall have a comparable meaning when used
in the plural, and vice versa;

(c)    the terms “Dollars” and “$” mean U.S. dollars;

(d)    references herein to a specific Section, Subsection, Recital, Schedule or
Exhibit shall refer, respectively, to Sections, Subsections, Recitals, Schedules
or Exhibits of this Agreement;

(e)    wherever the word “include,” “includes” or “including” is used in this
Agreement, it shall be deemed to be followed by the words “without limitation”;

(f)    references herein to any gender shall include each other gender;

(g)    references herein to any Person shall include such Person’s heirs,
executors, personal representatives, administrators, successors and assigns;
provided, that nothing contained in this Section 12.15 is intended to authorize
any assignment or transfer not otherwise permitted by this Agreement;

(h)    references herein to a Person in a particular capacity or capacities
shall exclude such Person in any other capacity;

(i)    with respect to the determination of any period of time, the word “from”
means “from and including” and the words “to” and “until” each means “to but
excluding”;

 

69



--------------------------------------------------------------------------------

(j)    the word “or” shall be disjunctive but not exclusive;

(k)    references herein to any Law shall be deemed to refer to such Law as
amended, modified, codified, reenacted, supplemented or superseded in whole or
in part and in effect from time to time, and also to all rules and regulations
promulgated thereunder;

(l)    references herein to any Contract mean such Contract as amended,
supplemented or modified (including any waiver thereto) in accordance with the
terms thereof;

(m)    the headings contained in this Agreement are intended solely for
convenience and shall not affect the rights of the parties to this Agreement;

(n)    with regard to all dates and time periods set forth or referred to in
this Agreement, time is of the essence;

(o)    if the last day for the giving of any notice or the performance of any
act required or permitted under this Agreement is a day that is not a Business
Day, then the time for the giving of such notice or the performance of such
action shall be extended to the next succeeding Business Day; and

(p)    references herein to “as of the date hereof,” “as of the date of this
Agreement” or words of similar import shall be deemed to mean “as of immediately
prior to the execution and delivery of this Agreement”.

[Signature page follows]

 

70



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties to this Agreement as of the date first
written above.

 

MAGNUS SEMICONDUCTOR, LLC By:  

/s/ Sung Jae Cha

  Name:   Sung Jae Cha   Title:   Representative Director By:  

/s/ Yeon Kyu Kim

  Name:   Yeon Kyu Kim   Title:   Representative Director MAGNACHIP
SEMICONDUCTOR S.A. By:  

/s/ Theodore Kim

  Name:   Theodore Kim   Title:   Director MAGNACHIP SEMICONDUCTOR, LTD. By:  

/s/ Young-Joon Kim

  Name:   Young-Joon Kim   Title:   Representative Director

[Signature Page to Business Transfer Agreement]



--------------------------------------------------------------------------------

List of Exhibits and Schedules Omitted from the Business Transfer Agreement

Referenced in Exhibit 10.1 Above

Pursuant to Regulation S-K, Item 601(a)(5), the Exhibits and Schedules to the
Business Transfer Agreement referenced in Exhibit 10.1 above, as listed below,
have not been filed. The Registrant agrees to furnish supplementally a copy of
any omitted Exhibit or Schedule to the Securities and Exchange Commission upon
request; provided, however, that the Registrant may request confidential
treatment of omitted items.

 

Exhibits

     Exhibit A:    Subsidiary Transferors Exhibit B:    Balance Sheet Rules
Exhibit C:    Bill of Sale and Assignment and Assumption Agreement Exhibit D:   
Current Assets and Current Liabilities Exhibit E:    Intellectual Property
Assignment Agreement Exhibit F:    Patent Cross-License Agreement Exhibit G-1:
   Transition Services Agreement (Buyer to MSK)

Exhibit G-2:

Exhibit H-1:

Exhibit H-2:            

Exhibit I:

Exhibit J:

Exhibit K:

Exhibit L:

Exhibit M:

Exhibit N:

Exhibit O:

Exhibit P:

  

Transition Services Agreement (MSK to Buyer)

Foundry Services Agreement (Buyer to MSK)

Foundry Services Agreement (MSK to Buyer)

Buyer Escrow Agreement

Lease Agreement for R Building

Epitaxy Wafer Service Agreement

Transitional Trademark License Agreement

W&I Insurance Policy

Trade Payables

Material Business IT Systems

Factory (Kun) Mortgage Agreement

Disclosure Letters

     Seller Disclosure Letter   